Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 1 of 112
                                             Kuharcik
                                    December 09, 2019                            ·

       1                     UNITED STATES DISTRICT COURT

       2                     SOUTHERN DISTRICT OF FLORIDA

       3                      CASE NO. 9:18-cv-80176-BB/BR

       4
            IRA KLEIMAN, as the personal representative
       5    of the Estate of David Kleiman, and
            W&K Info Defense Research, LLC,
       6
                         Plaintiffs,
       7
            -vs-
       8
            CRAIG WRIGHT,
       9
                         Defendant.
      10

      11    * * * * * * * * * * * * * * * * * * *

      12    VIDEOTAPED DEPOSITION OF DAVID KUHARCIK

      13    DATE TAKEN: December 9, 2019

      14    TIME: 1:05 p.m. - 2:25 p.m.

      15    PLACE: 401 East Las Olas Boulevard

      16    Ft. Lauderdale, Florida 33301

      17
            TAKEN BEFORE: RICK E. LEVY, RPR, FPR
      18                  AND NOTARY PUBLIC

      19

      20    * * * * * * * * * * * * * * * * * * *

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 2 of 112
                                             Kuharcik
                                    December 09, 2019                           2

       1    APPEARANCES:

       2    On behalf of the Plaintiff:

       3           ANDREW BRENNER, ESQUIRE
                   BOIES SCHILLER & FLEXNER, P.A.
       4           100 S.E 2nd Avenue
                   Suite 2800
       5           Miami, Florida 33131
                   abrenner@bsfllp.com
       6

       7           VEL FREEDMAN, ESQUIRE (via phone)
                   ROCHE FREEDMAN, P.A.
       8           200 S. Biscayne Boulevard
                   Suite 5500
       9           Miami, Florida 33131

      10

      11    On behalf of the Defendant:

      12           ZALMAN KASS, ESQUIRE
                   RIVERO MESTRE, P.A.
      13           2525 Ponce de Leon Boulevard
                   Suite 1000
      14           Coral Gables, Florida 33134

      15    Also Present: Carlos Coello, The Videographer

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 3 of 112
                                             Kuharcik
                                    December 09, 2019                           3

       1                                  - - -
                                         I N D E X
       2                                  - - -

       3    WITNESS:       DIRECT           CROSS     REDIRECT      RECROSS
            DAVID KUHARCIK
       4    BY MR. KASS:     5                          53
            BY MR. BRENNER:                   48
       5

       6                                  - - -
                                      E X H I B I T S
       7                                  - - -

       8
            NUMBER                                         PAGE
       9    DEFENDANT'S EX. 1                               8
            DEFENDANT'S EX. 2                               37
      10    DEFENDANT'S EX. 3                               38

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 4 of 112
                                             Kuharcik
                                    December 09, 2019                           4

       1                              - - -
       2           THE VIDEOGRAPHER:        Good afternoon.     We are now
       3    on the video record.        Today is Monday the 9th day
       4    of December 2019.       The time is 1:05 p.m.         We are
       5    here at 401 East Las Olas Boulevard,
       6    Ft. Lauderdale, Florida for the purpose of taking
       7    the video deposition of David Kuharcik taken by the
       8    defendant in case number 9:18-cv-80176-BB/BR case
       9    Ira Kleiman as Representative of the Estate of
      10    David Kleiman versus Craig Wright which is filed in
      11    the United States District Court Southern District
      12    of Florida.
      13           The court reporter is Rick Levy of US Legal
      14    Support.     The videographer is Carlos Coello of US
      15    Legal Support.       Will all counsel please state their
      16    appearance for the record?
      17           MR. KASS:     Zalman Kass for Dr. Craig Wright.
      18           MR. BRENNER:     Andrew Brenner on behalf of
      19    plaintiffs.
      20           THE WITNESS:     I do.
      21
      22
      23
      24
      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 5 of 112
                                             Kuharcik
                                    December 09, 2019                           5

       1    Thereupon,
       2                           (DAVID KUHARCIK)
       3                            having been first duly sworn or
       4    affirmed, was examined and testified as follows:
       5                           DIRECT EXAMINATION
       6    BY MR. KASS:
       7          Q.    Mr. Kuharcik, would you be able to state your
       8    full name for the record?
       9          A.    Yes, it's David Kuharcik.
      10          Q.    Have you ever been deposed before?
      11          A.    Yes.
      12          Q.    When?
      13          A.    In the last ten or 20 years.
      14          Q.    How many times have you been deposed?
      15          A.    Two or three.
      16          Q.    Were you a witness?
      17                MR. FREEDMAN:      Sorry, on the phone it's
      18          extraordinarily difficult to hear.          Can we possibly
      19          move the phone closer to the witness?
      20                MR. KASS:     It's as far as it goes.
      21                MR. BRENNER:     It's as far it as goes in our
      22          conference room.      I'll try to turn the volume up.
      23          Go ahead.
      24    BY MR. KASS:
      25          Q.    In what type of cases were those depositions?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 6 of 112
                                             Kuharcik
                                    December 09, 2019                           6

       1            A.   Civil.
       2            Q.   And what was your connection to the case in
       3    each three?
       4            A.   I was the accountant.
       5            Q.   Were you an expert witness?
       6            A.   No.
       7            Q.   So what was your role?
       8            A.   Appearing with respect to work done for one of
       9    the parties.
      10            Q.   These three cases, were they connected?
      11            A.   No, and I'm speculating on three.         I've been
      12    deposed a couple times over the years.           This is not a
      13    regular occurrence in my practice.
      14            Q.   Thank you for clarifying that.
      15            A.   Yes.
      16            Q.   Were you a party to those lawsuits?
      17            A.   No.
      18            Q.   Since those depositions took place a little
      19    while back I'm going to go over some groundrules as to
      20    the deposition just to make sure we're all on the same
      21    page.
      22                 So I'm going to need you to give clear, oral
      23    responses so the court reporter can take down what you
      24    are stating and also try to wait for me to ask the
      25    question then if you can just pause a second so opposing


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 7 of 112
                                             Kuharcik
                                    December 09, 2019                           7

       1    counsel may object and then respond.          Unless opposing
       2    counsel or I tell you do not respond to an objection you
       3    can just continue with your answer.
       4                If at any time I ask you a question and you
       5    don't understand please let me know because otherwise
       6    I'm going to assume that you understood the question.
       7          A.    (Indicating).
       8          Q.    As for verbal responses can you please say yes
       9    instead of nodding your head just so the court reporter
      10    can take it down.
      11          A.    Yes.
      12          Q.    If at any point you remember something or if
      13    you want to clarify something you previously said please
      14    let me know.
      15          A.    Okay.
      16          Q.    If you need to take a break at any time please
      17    let me know also.
      18          A.    Okay.
      19          Q.    Is there any reason -- strike that.          Is there
      20    anything that would be preventing you from giving your
      21    best testimony today?
      22          A.    No.
      23          Q.    Are you currently on any prescribed
      24    medications that could affect your memory?
      25          A.    No.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 8 of 112
                                             Kuharcik
                                    December 09, 2019                           8

       1          Q.    Is there any medical condition or any other
       2    reason why it would be difficult for you to understand
       3    my questions today?
       4          A.    No.
       5          Q.    Do you recall receiving a subpoena for the
       6    production of documents in this case?
       7          A.    Yes.
       8                MR. KASS:     I would like to mark as Exhibit 1
       9          the subpoena.
      10                (Defendant's Exhibit No. 1 was
      11                marked for identification.)
      12    BY MR. KASS:
      13          Q.    Do you recognize this document?
      14          A.    Yes, I do.
      15          Q.    What is it?
      16          A.    This is the subpoena and request for
      17    production of some documents.
      18          Q.    Now, can you please turn to page number five
      19    where it says documents requested?
      20          A.    Yes.
      21          Q.    Have you produced any documents in response to
      22    this subpoena?
      23          A.    Yes.
      24          Q.    What documents have you produced?
      25          A.    Income tax returns, two copies of income tax


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 David
                                     Entered on FLSD Docket 05/08/2020 Page 9 of 112
                                             Kuharcik
                                    December 09, 2019                            9

       1    returns and a chain of e-mails with your opposing
       2    counsel.
       3          Q.    When did you produce those documents?
       4          A.    Yesterday.
       5          Q.    Who did you produce them to?
       6          A.    Myself in order to bring with me.
       7          Q.    So you --
       8                MR. BRENNER:     I was wondering myself.
       9    BY MR. KASS:
      10          Q.    So you brought them with you?
      11          A.    Yes, I did.
      12          Q.    You have them right now?
      13          A.    Yes, I do.
      14          Q.    Thank you.     Could I see the e-mails?
      15          A.    They're in approximate order.
      16          Q.    Are these all the documents you have that are
      17    responsive to the subpoena?
      18          A.    Yes.
      19          Q.    How did you determine that?
      20          A.    I went through my computer system and was able
      21    to find some PDF copies of these two tax returns.
      22                MR. BRENNER:     Hold on one second.       May I just
      23          take a quick glance?
      24                MR. KASS:     Sure.
      25                MR. BRENNER:     Just give me one second.        Thank


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 10 of
                                    David
                                      112
                                  December 09, 2019                          10

      1          you.
      2    BY MR. KASS:
      3          Q.     I'm sorry, I believe you stated you went
      4    through your computer system; is that accurate?
      5          A.     Yes.
      6          Q.     Did you run any searches?
      7          A.     Yes.
      8          Q.     Did those searches include your e-mails?
      9          A.     Yes.
     10          Q.     Now, if you look at document request number
     11    three on page five of Exhibit 1 it says "all
     12    communications that you sent or received from David
     13    Kleiman."     So would it be accurate to state that you do
     14    not have any communications with David Kleiman?
     15          A.     I do not have any record of communications
     16    with David Kleiman.
     17          Q.     Did you previously have communications with
     18    David Kleiman?
     19          A.     Yes.
     20          Q.     What happened to those communications?
     21          A.     Well, those would have been purged from my
     22    systems.
     23          Q.     How often do you purge your system?
     24          A.     For a non-client or somebody who has left
     25    after three years I delete and dispose and shred.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 11 of
                                    David
                                      112
                                  December 09, 2019                          11

      1          Q.    And for a client?
      2          A.    Pardon me?
      3          Q.    And for a client?
      4          A.    For a client?
      5          Q.    I believe you said for a non-client so my
      6    question --
      7          A.    For somebody who is no longer a client.
      8          Q.    So you no longer consider David Kleiman a
      9    client of yours, is that accurate?
     10          A.    That is correct.
     11          Q.    When did he stop being a client of yours?
     12          A.    When he passed away.
     13          Q.    Now just focusing on request number one so it
     14    would be accurate to state that you have never received
     15    any communications from Dr. Craig Wright?
     16          A.    Correct.
     17          Q.    And as for number two with regards to Ira
     18    Kleiman is he a client of yours?
     19          A.    No.
     20          Q.    Has he ever been a client of yours?
     21          A.    No.
     22          Q.    Other than the e-mails that you provided me do
     23    you have any other communications with Ira Kleiman?
     24          A.    No.
     25          Q.    Or his counsel?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 12 of
                                    David
                                      112
                                   December 09, 2019                         12

      1          A.    No.
      2                MR. BRENNER:     I think there was the one letter
      3          that you were copied on but I believe it was
      4          invoking the attorney-client privilege.
      5                MR. KASS:    I don't recall that.
      6                MR. BRENNER:     Maybe you weren't copied.        I
      7          think you did receive a letter from me.
      8                THE WITNESS:     Okay.   Yes.    There was a chain
      9          of e-mails from --
     10                MR. BRENNER:     I honestly don't remember
     11          e-mails.    There may have been e-mails scheduling
     12          but if you don't have that letter it's certainly
     13          subject to production and I will get it for you.
     14                MR. KASS:    Thank you.
     15                MR. BRENNER:     I wanted to make sure the record
     16          is clear.    I know that exists.       There may be some
     17          scheduling e-mails that I don't recall if there are
     18          there are but I know there's a letter.
     19                MR. KASS:    There was an e-mail at least I was
     20          copied on.
     21                MR. BRENNER:     There was.
     22    BY MR. KASS:
     23          Q.    Scheduling one, one of them.        There may have
     24    been other ones.      Other than what we just mentioned that
     25    letter or possibly the one or two scheduling e-mails are


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 13 of
                                    David
                                      112
                                  December 09, 2019                          13

      1    you aware of any other communications with Ira Kleiman
      2    or his counsel?
      3          A.    No.
      4          Q.    Has Louis Kleiman ever been a client of yours?
      5          A.    No.
      6          Q.    Do you have any communications from him?
      7          A.    No.
      8          Q.    How about W&K Info Defense Research, LLC.           Has
      9    that ever been a client of yours?
     10          A.    No.
     11          Q.    Any communications with them?
     12          A.    No.
     13          Q.    Now I want you to look at request number ten,
     14    it's on the second page.       Page number six.      In this
     15    request we're asking for any documentation related to
     16    the allegations that Dr. Craig Wright stole or
     17    misappropriated crypto currency that belonged to Dave
     18    Kleiman from W&K Defense Research, LLC.          Do you have any
     19    documents relating to that?
     20          A.    No.
     21          Q.    Request number 11 is very similar but the only
     22    difference is with regards to misappropriating or
     23    stealing intellectual property.         Do you have any
     24    documents related to that?
     25          A.    No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 14 of
                                    David
                                      112
                                  December 09, 2019                          14

      1          Q.    For number ten and number 11 did you ever have
      2    any documents relating to that?
      3          A.    No.
      4          Q.    What is your current profession?
      5          A.    I'm a certified public accountant.
      6          Q.    As a certified professional accountant what do
      7    you do?
      8          A.    General business consulting, done income tax
      9    preparation, tax planning, trusts, estates.
     10          Q.    Since when have you been a practicing CPA?
     11          A.    Since 1983.
     12          Q.    Since 1983 have you continuously been a CPA?
     13          A.    Yes.
     14          Q.    What's your educational background?
     15          A.    I have a Bachelor's Degree in accounting.
     16          Q.    Do you have any other education, masters?
     17          A.    No.
     18          Q.    Do you take continuing education courses?
     19          A.    Yes, I do.
     20          Q.    How often?
     21          A.    Every two years.
     22          Q.    Is there a certain requirement that you need
     23    to take?
     24          A.    Yes, there is.
     25          Q.    Are you aware of IRS bulletins?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 15 of
                                    David
                                      112
                                  December 09, 2019                          15

      1          A.     Yes.
      2          Q.     What are they?
      3          A.     Pronouncements by the IRS providing guidance
      4    on certain tax related topics.
      5          Q.     Is that something that you would keep up to
      6    date with?
      7          A.     Yes, to some degree.
      8          Q.     So is it something that you would look to if
      9    you had a question -- let's start with that.           Is it
     10    something you would look to if you had a question and
     11    you were looking for guidance, would that be a source of
     12    information?
     13          A.     It could be a source of some information.
     14          Q.     Could you just read them because you happen to
     15    just be reading through bulletins?
     16          A.     You could.
     17          Q.     Does the -- is there some sort of process
     18    where if you have a question as to how the IRS would
     19    treat a tax issue that you can reach out to the IRS?
     20          A.     Yes.
     21          Q.     What would that process be?
     22          A.     I believe you could apply for a ruling from
     23    the IRS on a specific matter but it would be dependent
     24    upon your matter that you're inquiring on.
     25                 MR. BRENNER:    I'll just lodge an objection for


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 16 of
                                    David
                                      112
                                  December 09, 2019                          16

      1    the record to the extent the witness is here
      2    testifying not as an expert witness to give opinion
      3    on what accountants do and don't do.            He is here as
      4    a fact witness.       You're obviously allowed to go
      5    into his background but I would hope your
      6    deposition would eventually get around to the facts
      7    of the case.
      8           MR. KASS:    Objection noted.       It's my
      9    deposition.
     10           MR. BRENNER:     Sure is.
     11           MR. KASS:    I'm entitled to ask any questions I
     12    deem appropriate.       If the judge -- if you would
     13    like to make a motion saying he is not an expert
     14    that's fine.       Right now I am going to continue with
     15    the deposition.
     16           MR. BRENNER:     I didn't say he is not an
     17    expert.    I said he was not being tendered as an
     18    expert witness in any part of the litigation.
     19           MR. KASS:    As of yet?
     20           MR. BRENNER:     As of yet.     That's true, as of
     21    yet.
     22           MR. KASS:    Never know.
     23           MR. KASS:    Going back to that.        You stated
     24    that -- sorry, could you read -- Mr. Court
     25    reporter, could you read back his answer.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 17 of
                                    David
                                      112
                                  December 09, 2019                          17

      1                (Thereupon, a portion of the record
      2                was read back by the reporter.)
      3    BY MR. KASS:
      4          Q.    What would be a type of matter where you would
      5    require -- you would inquire from the IRS?
      6          A.    That's beyond the scope of my practice.
      7          Q.    So have you ever made an inquiry to the IRS?
      8          A.    No.
      9          Q.    So other than reaching out to the IRS is there
     10    anything else you could do to -- if you have a tax
     11    question that you're not sure how to treat it are there
     12    any other sources of information?
     13          A.    Yes, there is libraries and periodicals and,
     14    you know, of course your tax code and regulations and
     15    IRS resource materials.
     16                MR. FREEDMAN:     Sorry, it's impossible for me
     17          to hear on the phone.       Maybe if Mr. Kuharcik can
     18          speak a little louder or reposition things but very
     19          difficult to hear the response.         I can hear
     20          Mr. Kass but I can't hear the witness.
     21                MR. BRENNER:     I put the speaker now right in
     22          front of the witness.       Hopefully that will help.
     23                MR. FREEDMAN:     Thanks.
     24    BY MR. KASS:
     25          Q.    Have you ever had to go through those


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 18 of
                                    David
                                      112
                                  December 09, 2019                          18

      1    periodicals that you mentioned?
      2          A.    Yes.
      3          Q.    About like what type of topics, do you recall?
      4          A.    Numerous topics.
      5          Q.    Could you give me one example?
      6          A.    Sure.   The applicable federal rate for a
      7    specific month.
      8          Q.    Did you ever have to do it for Bitcoin?
      9    Bitcoin?
     10          A.    Yes.
     11          Q.    How recent?
     12          A.    Huh?
     13          Q.    How recent?
     14          A.    In the last few years.
     15          Q.    Could you narrow that down a little bit?
     16          A.    Two or three years.
     17          Q.    Thank you.    Are there any regulatory agencies
     18    that oversee your work?
     19                MR. BRENNER:     Object to form.
     20                THE WITNESS:     Yes.
     21    BY MR. KASS:
     22          Q.    What are they, if you're aware?
     23          A.    Department of Business and Professional
     24    Regulation, the Board of Accountancy.
     25          Q.    Is that a Florida organization?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 19 of
                                    David
                                      112
                                  December 09, 2019                          19

      1          A.     That is a Florida organization.
      2          Q.     Thank you.     Are you aware of any duties that
      3    you owe your client when preparing tax returns?
      4                 MR. BRENNER:     Object to the form.
      5                 MR. KASS:     You can answer.
      6                 THE WITNESS:     Yes.
      7    BY MR. KASS:
      8          Q.     What would those duties be?
      9          A.     Well, duty of ensuring the complete and
     10    accurate return, complying with the internal revenue
     11    laws.
     12          Q.     Thank you.     Are you aware if you would have
     13    the same responsibilities to the IRS?
     14          A.     As a practitioner I have a responsibility to
     15    the IRS to ensure compliance with the Internal Revenue
     16    Code and any practitioner requirements as well.
     17          Q.     What would you go about typically to ensure
     18    that you complied with those responsibilities when
     19    preparing a tax return?
     20          A.     Well, I prepare a set of work papers
     21    documenting the elements of the tax return.
     22          Q.     So what are these work papers composed of?
     23          A.     Copies of documents.       Perhaps printouts from
     24    materials that have been researched.            Notes on
     25    conclusions or elements of the tax return.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 20 of
                                    David
                                      112
                                  December 09, 2019                           20

      1          Q.    What would be your source of that
      2    documentation that then gets put into your work papers,
      3    if I'm understanding correctly?
      4          A.    Could be original client source data.          Could
      5    be information that's derived from third party sources.
      6    Could be materials from my professional library.            Could
      7    be from IRS Web site.
      8          Q.    Now, I want to try and summarize a little bit
      9    what you said and let me know if it's accurate.            You
     10    obtain the source material from the client or any other
     11    source or possible other sources.         Then you put it into
     12    your work papers and you kind of play with the data
     13    little bit and -- what happens?         Can you just -- let's
     14    start like this.
     15                I'm a new client, I come to you Mr. Kuharcik I
     16    say I want you to prepare my tax return.           What do you
     17    tell me?
     18          A.    I ask to see a copy of your prior year's
     19    return in order to, you know, see what -- how your tax
     20    situation is.     I'll discuss with you your current
     21    activities, anything related to your business interests
     22    or earnings or investments or families.          We would go
     23    from there.
     24          Q.    At some point would you ask me for
     25    documentation?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 21 of
                                    David
                                      112
                                  December 09, 2019                          21

      1                 MR. BRENNER:     Object to form.
      2                 THE WITNESS:     Yes.
      3    BY MR. KASS:
      4           Q.    When would you ask for the documentation?
      5           A.    Well, prior to beginning to prepare your
      6    income tax records.
      7           Q.    What type of documentation would you ask me
      8    for?
      9                 MR. BRENNER:     Object to the form.
     10                 THE WITNESS:     Information returns.       I receive
     11           from third party sources, banking records as
     12           applicable.    Anything else that might be of tax
     13           import depending upon your specific circumstance.
     14    BY MR. KASS:
     15           Q.    Would it be fair to say that you would ask me
     16    or confirm with me to disclose to you all income that I
     17    generated during the year?
     18           A.    Yes.
     19           Q.    You mentioned you ask for my prior year's tax
     20    return.     Why would you do that?
     21           A.    In order to ascertain what you've had in the
     22    past which is sometimes a good source for determining
     23    what you might have currently to try to ensure
     24    completeness.
     25           Q.    What if I gave you my past year's tax return


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 22 of
                                    David
                                      112
                                    December 09, 2019                        22

      1    and this year the information I'm giving you for this
      2    year is very different, what would you do?
      3                 MR. BRENNER:    Object to the form.
      4                 THE WITNESS:    Depending upon what information
      5          I would inquire as to the rationale for the
      6          difference.
      7    BY MR. KASS:
      8          Q.     If my response to you wasn't satisfactory what
      9    would you do?
     10                 MR. BRENNER:    Object to the form.
     11                 THE WITNESS:    I wouldn't accept the
     12          engagement.
     13    BY MR. KASS:
     14          Q.     Did you know Dave Kleiman?       Did you know Dave
     15    Kleiman?
     16          A.     Yes.
     17          Q.     When did you first meet him?
     18          A.     Probably the late '80s.
     19          Q.     How did you meet him?
     20          A.     I guess through mutual friends.
     21          Q.     Do you recall how old Dave would have been at
     22    that time?
     23          A.     Twenties.
     24          Q.     After you first met him in the late '80s how
     25    frequently would you see Dave?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 23 of
                                    David
                                      112
                                  December 09, 2019                          23

      1          A.     It would vary.      Maybe every couple of months
      2    or so.
      3          Q.     And what would be the reason for seeing him
      4    every couple of months?
      5          A.     Social.
      6          Q.     And in addition to seeing him socially would
      7    you also talk with him over the phone?
      8          A.     Yes.
      9          Q.     How about sending e-mails?
     10          A.     We're talking the late '80s.
     11          Q.     Starting late '80s but let's do like this.
     12    Let's break it down in time.          So you had mentioned you
     13    would see him every couple months starting late '80s.
     14    Was there a point in time you stopped seeing him every
     15    couple months?
     16          A.     Yes, probably early '90s.
     17          Q.     What happened in the early '90s?
     18          A.     I was engaged in my practice and very busy.
     19    Life happened so we were no longer as socially close.
     20          Q.     So in the late '90s I believe you said is
     21    when --
     22          A.     Early '90s.
     23          Q.     Thank you.     In the early '90s you started
     24    seeing Dave a little bit less frequently.             How often
     25    would you approximate you would see him?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 24 of
                                    David
                                      112
                                  December 09, 2019                          24

      1                MR. BRENNER:      Object to the form.
      2                THE WITNESS:      Once a year.     Maybe even less.
      3    BY MR. KASS:
      4          Q.    Did there come a point in time from the early
      5    1990s until Dave's passing did there come a point in
      6    time when that frequency changed?
      7          A.    No.
      8          Q.    Now, through that period of time other than
      9    seeing him occasionally did you have contact with him
     10    through any other forms?
     11                MR. BRENNER:      Object to the form.
     12                THE WITNESS:      Yes.
     13    BY MR. KASS:
     14          Q.    How would you be in contact with him?
     15          A.    Maybe telephonic.
     16          Q.    How often would you have telephonic
     17    conversations with him?
     18          A.    Couple times a year.
     19          Q.    And that was consistent through that time
     20    period early '90s until his passing?
     21          A.    Yes.
     22          Q.    Did it also include written communications?
     23          A.    No.
     24          Q.    How would you describe your relationship with
     25    Dave?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 25 of
                                    David
                                      112
                                  December 09, 2019                          25

      1                MR. BRENNER:      Object to the form.
      2                THE WITNESS:      We were buddies and I prepared
      3          his income tax returns over the years.
      4    BY MR. KASS:
      5          Q.    When did you -- what year did you start
      6    preparing his income tax returns?
      7          A.    I'm not sure.
      8          Q.    If you had to approximate.
      9          A.    Sometime in the '90s.        I don't know early or
     10    late.
     11          Q.    From when you started preparing his tax
     12    returns would you consistently prepare them every year?
     13          A.    Yes.
     14          Q.    You mentioned before that you had previously
     15    produced two tax returns.        Do you remember which years
     16    they were?
     17          A.    Yes, they were 2010 and 2011.
     18          Q.    Did you prepare a 2013 tax return?
     19          A.    No.
     20          Q.    Did you start preparing a 2013 tax return?
     21          A.    No.
     22          Q.    Do you know if the 2013 tax return was ever
     23    filed with the IRS?
     24          A.    No.
     25          Q.    You stated that you were buddies with Dave.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 26 of
                                    David
                                      112
                                  December 09, 2019                          26

      1    Were there any things in particular that you had in
      2    common with Dave?
      3                MR. BRENNER:     Object to the form.
      4                THE WITNESS:     Early on maybe a mutual interest
      5          in computers and such.       We liked to drink beer
      6          sometimes.
      7    BY MR. KASS:
      8          Q.    Are you aware that at some point in time Dave
      9    was hospitalized?
     10          A.    Yes.
     11          Q.    What do you know about that hospitalization?
     12          A.    I know that he had some undisclosed to me at
     13    that point complications from his being an invalid.
     14          Q.    Did this occur 2012, 2013; do you recall?
     15          A.    It was sometime near the end.
     16          Q.    Did you ever visit David in the hospital?
     17          A.    No.
     18          Q.    In general throughout the years when you
     19    were -- stated that you were buddies with David would
     20    you have conversations with him?
     21          A.    Yes.
     22          Q.    Were there any areas of conversation in
     23    particular that you would have with Dave?
     24                MR. BRENNER:     Just we're going to take this
     25          slowly.     There could be certain communications you


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 27 of
                                    David
                                      112
                                  December 09, 2019                          27

      1          had with Dave that will be privileged that the
      2          we'll assert privilege.       I won't know that by how
      3          he's asking.     The general thing we're going to
      4          invoke privilege or at least decide whether to is
      5          conversations regarding confidential accounting
      6          type information.
      7                So social conversations all that is fine.           So
      8          if you go to a place that I may have to cut you off
      9          or you think it's going to call for that I would
     10          ask you to give me the heads up and then we can
     11          confirm whether it does or whether to invoke the
     12          privilege.
     13                I don't know -- his question is fine because
     14          it could call for both privileged and
     15          non-privileged information.        I just don't know that
     16          until you start answering.
     17    BY MR. KASS:
     18          Q.    I'll make this easier.       So putting aside any
     19    communications related to accounting type stuff what
     20    type of communications would you have with Dave?
     21          A.    Talking about ex-wives, talking about some of
     22    our history from back in the late '80s when we first got
     23    together.    You know, just basic interactions on maybe
     24    some computer related generalities.
     25          Q.    You mentioned that you were -- I believe you


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 28 of
                                    David
                                      112
                                  December 09, 2019                          28

      1    mentioned you were interested in computers?
      2          A.    Yes.
      3          Q.    So was that a point in common you had with
      4    David?
      5          A.    Yes.   Early on.
      6          Q.    Would Dave ever talk to you about his work?
      7          A.    As it pertained to his business and his
      8    accounting or tax.
      9          Q.    Other than where he's trying to get tax advice
     10    from you related to his work would he just tell you the
     11    type of work that he was doing?
     12                MR. BRENNER:     And I appreciate the limitation
     13          that counsel is making.       I would just add tax
     14          advice or other accounting advice but other than
     15          that you can answer the question.
     16                THE WITNESS:     Repeat the question.
     17    BY MR. KASS:
     18          Q.    So other than tax advice or accounting related
     19    activities would Dave just mention, you know, what type
     20    of cases he's working on, what's going on at work,
     21    things like that?
     22          A.    No.
     23          Q.    Would he talk to you about some sort of papers
     24    that he was working on?
     25          A.    No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 29 of
                                    David
                                      112
                                  December 09, 2019                          29

      1          Q.    How about books that he was authoring?
      2          A.    No.
      3          Q.    How about technology related topics?
      4          A.    Yes.
      5          Q.    Do you recall any technology topics in
      6    particular that he conversed about?
      7          A.    Yes, virtual machines.
      8          Q.    Do you recall any additional ones?
      9          A.    No.
     10          Q.    Did he ever speak to you about Bitcoin?
     11          A.    No.
     12          Q.    Did Dave ever talk to you about his friends?
     13          A.    No.
     14          Q.    Are you aware of any of Dave's friends as to
     15    who they are?
     16          A.    No.
     17          Q.    Did Dave ever mention Craig Wright to you?
     18          A.    No.
     19          Q.    You mentioned that Dave and you would speak
     20    about ex-wives; correct?
     21          A.    Yes.
     22          Q.    Could you give me a little bit more detail as
     23    to what Dave would speak about?
     24          A.    I don't really recall.        It was probably just
     25    for comedic purposes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 30 of
                                    David
                                      112
                                  December 09, 2019                          30

      1          Q.    Do you recall -- do you recall how many times
      2    Dave was married?
      3          A.    No.
      4          Q.    Do you know if it was more than one?
      5          A.    Yes, it was more than one.
      6          Q.    Do you know what happened to his first
      7    marriage?
      8          A.    No.
      9          Q.    Did you ever know?
     10          A.    What do you mean what happened?
     11          Q.    My question is it something you just don't
     12    recall or it's something that never came up?
     13          A.    Yes, I don't know what their problems were
     14    that they got divorced.
     15          Q.    How would you describe Dave's personality?
     16          A.    Fun guy.
     17          Q.    Any other attributes that you would attach to
     18    Dave?
     19          A.    Very smart, quick.       The ladies loved him.
     20          Q.    As far as his -- would you consider David
     21    outgoing?
     22          A.    Yes.
     23          Q.    Would you consider him timid?
     24          A.    No.
     25          Q.    Was Dave one to speak his mind?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 31 of
                                    David
                                      112
                                  December 09, 2019                          31

      1                MR. BRENNER:     Object to the form.
      2                THE WITNESS:     I don't know.
      3    BY MR. KASS:
      4           Q.   In all the years that you've known Dave
      5    have -- are you aware of an instance where somebody
      6    slighted him?
      7                MR. BRENNER:     Object to the form.
      8                THE WITNESS:     There was something that went on
      9           with it was either a girlfriend or an ex-wife and
     10           there was some sort of claim or something she was
     11           making against him that -- I don't recall the
     12           specifics.   I just remember there was some sort of
     13           problem.
     14    BY MR. KASS:
     15           Q.   Do you recall what Dave did in response to
     16    that problem?
     17           A.   I think there was some sort of either
     18    settlement or claim or judgment or something against
     19    him.   I don't remember.
     20           Q.   Was Dave the type of person who would stand up
     21    for what he thought was right?
     22                MR. BRENNER:     Object to the form.
     23                THE WITNESS:     I don't know.     Actually check
     24           that.   He was -- he stuck with his buddies.         When I
     25           was going through a tough time going through a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 32 of
                                    David
                                      112
                                   December 09, 2019                         32

      1            divorce he was right there and basically, you know,
      2            he was very responsive and helpful.        I think he
      3            would stand up for what was right.
      4    BY MR. KASS:
      5            Q.   Thank you.   When you would meet up with Dave
      6    did you have the opportunity to observe what type of
      7    clothing he would wear typically?
      8            A.   No.    Not consciously.
      9            Q.   Was Dave the type of person, if you recall,
     10    that would wear luxury clothing?
     11            A.   Nothing stood out.
     12            Q.   Did you ever visit Dave in his house?
     13            A.   Yes.
     14            Q.   How would you describe that house?
     15                 MR. BRENNER:    Object to the form.
     16                 THE WITNESS:    It was a basic townhouse.
     17            Nothing remarkable.
     18    BY MR. KASS:
     19            Q.   Did you ever have the chance to observe Dave's
     20    cars?
     21            A.   Yes.
     22            Q.   What type of car would he drive?
     23            A.   He had a customized van for the handicapped.
     24            Q.   My next question I'm going to give a little
     25    disclaimer beforehand because I want to try to avoid an


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 33 of
                                    David
                                      112
                                  December 09, 2019                          33

      1    objection.    Other than what you're aware through Dave's
      2    I'll call professional relationship with you and being
      3    his accountant, how would you describe Dave's spending
      4    habits and I'll give you an example like if you went out
      5    to a bar or something like that or to a restaurant?
      6          A.     No, I don't recall.
      7          Q.     Did you ever go out with Dave to a bar?
      8          A.     Yes.
      9          Q.     Did you ever go out with him to a restaurant?
     10          A.     Yes.
     11          Q.     What type of restaurant would you typically go
     12    out to?
     13          A.     Only once or twice and just a regular sit down
     14    restaurant.
     15          Q.     Would you consider it an expensive place?
     16                 MR. BRENNER:    Object to the form.
     17                 THE WITNESS:    No be.
     18    BY MR. KASS:
     19          Q.     When you stated you would go out with him to a
     20    bar what type of bar was it?
     21          A.     We went to strip club once.
     22          Q.     Did you -- other than that strip club did you
     23    go anywhere else with him?
     24          A.     No.
     25          Q.     Going back to the professional relationship


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 34 of
                                    David
                                      112
                                  December 09, 2019                          34

      1    you had with Dave you stated that you prepared his tax
      2    returns for number of years.
      3          A.    Yes.
      4          Q.    Did you do any other type of work for him?
      5          A.    No.
      6          Q.    Those tax returns, would it just be after the
      7    end of the year?
      8          A.    Yes.
      9          Q.    So my next question is other than that
     10    information you received from Dave at the end of the
     11    year how would you consider Dave's spending habits?
     12          A.    I have no way of knowing.
     13          Q.    That didn't -- would it be fair to say that
     14    didn't come up in conversations with him?
     15          A.    Correct.
     16          Q.    And that's not something you observed?
     17          A.    Correct.     Let me backtrack.      We might speak
     18    during the year about estimated tax payments as well.
     19          Q.    Do you know if Dave had any investments?
     20          A.    No.
     21          Q.    Let me re-ask that question.         When you state
     22    no is that you don't know or he didn't have any?
     23          A.    Based on the last two years of returns that I
     24    prepared didn't look like any type of investment income
     25    so I would say no.       I don't recall earlier years he


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 35 of
                                    David
                                      112
                                  December 09, 2019                          35

      1    had --
      2          Q.    Do you know how Dave obtained his income?
      3                MR. BRENNER:     First just answer that question
      4          yes or no if you know.        We can address further if
      5          you do.
      6                THE WITNESS:     Yes.
      7    BY MR. KASS:
      8          Q.    Is the source of that information from when
      9    you prepared his tax returns?
     10          A.    Yes.
     11          Q.    Do you have any other source of information
     12    other than preparing his tax returns where he obtained
     13    his income?
     14          A.    No.
     15          Q.    Are you able to describe Dave's financial
     16    situation in the years 2010 through 2013?
     17                MR. BRENNER:     Again I guess first I need you
     18          to ask if he has that information and how he has it
     19          and then we'll assess it.
     20    BY MR. KASS:
     21          Q.    I'll ask the question again.        Are you able to
     22    describe Dave's financial situation in the years 2010
     23    through 2013?
     24          A.    Only my impression.
     25          Q.    What was -- how did you form that impression?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 36 of
                                    David
                                      112
                                   December 09, 2019                         36

      1          A.    Just through his income tax records.
      2          Q.    Do you have any other information other than
      3    his income tax records?
      4          A.    No.
      5          Q.    But that information that you formed your
      6    impression, is that information that was actually on the
      7    tax returns, the filed tax returns?
      8          A.    Yes.
      9          Q.    Based on his filed tax returns what is your
     10    impression?
     11          A.    I think he was struggling.
     12          Q.    What do you mean by struggling?
     13          A.    I think he was not making much income.          I
     14    think there was a problem with his house, his house
     15    payments and such.      He was having some financial
     16    difficulty.
     17          Q.    Do you know if he was having financial
     18    difficulty with any other types of bills?
     19          A.    No.
     20          Q.    Do you know whether his Comcast bill was
     21    overdue?
     22          A.    No.
     23          Q.    How about his cell phone bill?
     24          A.    No.
     25                MR. KASS:    I'm going to introduce as Exhibit


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 37 of
                                    David
                                      112
                                  December 09, 2019                          37

      1          2.
      2                (Defendant's Exhibit No. 2 was
      3                marked for identification.)
      4    BY MR. KASS:
      5          Q.    Do you recognize Exhibit 2?
      6          A.    Yes.
      7          Q.    What is that?
      8          A.    Appears to be copy of Dave Kleiman's 2010 tax
      9    return.
     10          Q.    The document that you had stated previously
     11    that you provided in response to the subpoena?
     12                MR. BRENNER:      One of the documents?
     13                MR. KASS:     Yes.
     14                THE WITNESS:      Yes.
     15    BY MR. KASS:
     16          Q.    Was this document filed with the IRS?
     17          A.    Yes.
     18          Q.    Is there any reason for you to doubt the
     19    accuracy of this financial statement -- of this tax
     20    return?
     21          A.    No.
     22          Q.    Based on this tax return what was Dave's
     23    income for the year of 2010?
     24          A.    $14,000.
     25                MR. KASS:     Now I'm going to introduce Exhibit


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 38 of
                                    David
                                      112
                                  December 09, 2019                          38

      1          3.
      2                (Defendant's Exhibit No. 3 was
      3                marked for identification.)
      4    BY MR. KASS:
      5          Q.    Do you recognize Exhibit 3?
      6          A.    Yes.
      7          Q.    What is that?
      8          A.    That's Dave Kleiman's 2011 personal tax
      9    return.
     10          Q.    Did you prepare it?
     11          A.    Yes, I did.
     12          Q.    Was this filed with the IRS?
     13          A.    Yes.
     14          Q.    Do you have any reason to doubt its accuracy?
     15          A.    No.
     16          Q.    How much income is disclosed on this tax
     17    return?
     18          A.    6,300 bucks.
     19          Q.    Do either of these tax returns make mention of
     20    Bitcoin?
     21          A.    No.
     22          Q.    Do you recall the amount of income that was
     23    disclosed on Dave's earlier tax returns?
     24          A.    No.
     25          Q.    Do you have a general idea as to how much


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 39 of
                                    David
                                      112
                                   December 09, 2019                         39

      1    income was stated on his previous tax returns?
      2                MR. BRENNER:     Object to form.
      3                THE WITNESS:     Generally, yes.
      4    BY MR. KASS:
      5          Q.    What would that be?
      6                MR. BRENNER:     Object to the form.
      7                THE WITNESS:     There are some years where Dave
      8          made some more decent money than 6,300 bucks.
      9    BY MR. KASS:
     10          Q.    What would you consider decent money?
     11          A.    Maybe 50, $60,000, perhaps more.
     12          Q.    Do you recall if he ever earned more than
     13    $100,000?
     14          A.    No.
     15          Q.    By no do you mean that he never stated that he
     16    earned more than $100,000?
     17                MR. BRENNER:     Object to the form.
     18                THE WITNESS:     I just don't recall.
     19    BY MR. KASS:
     20          Q.    Do you recall if he ever put more than a
     21    million dollars?
     22                MR. BRENNER:     Put more than a million dollars
     23          you said?
     24                MR. KASS:    Disclosed more than a million
     25          dollars on his tax return?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 40 of
                                    David
                                      112
                                  December 09, 2019                          40

      1                 MR. BRENNER:    Object to the form.
      2                 THE WITNESS:    Yes.
      3    BY MR. KASS:
      4            Q.   And did he?
      5            A.   No.
      6            Q.   Do you recall if Dave ever disclosed Bitcoin
      7    on any tax return?
      8                 MR. BRENNER:    Object to the form.
      9                 THE WITNESS:    I'm thinking of how you asked
     10            that.   I would say yes.
     11    BY MR. KASS:
     12            Q.   What's your recollection?
     13            A.   He did not.
     14            Q.   I know sometimes it's tricky but you're doing
     15    good.    Have you ever spoken with Ira Kleiman?
     16            A.   Just in passing.
     17            Q.   How many times did you speak with Ira Kleiman?
     18            A.   Two or three.
     19            Q.   When did these conversations take place?
     20            A.   I recall at Dave's funeral and then I believe
     21    I spoke to him telephonically back in April 2018 when I
     22    was hearing from the attorney's office.          He had
     23    authorization to speak to you guys or to provide
     24    whatever I had.
     25            Q.   Other than just arranging some sort of


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 41 of
                                    David
                                      112
                                  December 09, 2019                          41

      1    authorization did he have any other conversation -- was
      2    anything else mentioned in that conversation?
      3          A.    No.
      4          Q.    Have you spoken to any attorney that
      5    represents Ira Kleiman?
      6          A.    No.
      7          Q.    Did you ever speak --
      8          A.    Well, other than this.
      9          Q.    Mr. Brenner.      When did you first speak to
     10    Mr. Brenner or any other attorney that represents --
     11          A.    April 2018.
     12          Q.    What was the substance of that conversation?
     13          A.    Just asking I guess if I had any information
     14    sort of contained in that e-mail chain.
     15          Q.    Was anything else discussed?
     16          A.    No.
     17          Q.    Did you speak with any attorney that
     18    represents Ira Kleiman in the past three months?
     19          A.    No.
     20          Q.    Have you spoken with anyone --
     21                MR. BRENNER:      Again I think you and I had a
     22          short conversation.       I represent -- just so the
     23          record is clear.
     24                THE WITNESS:      Yes.
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 42 of
                                    David
                                      112
                                   December 09, 2019                         42

      1                MR. BRENNER:     I think it was probably barely
      2           in the last three months just so the record is
      3           clear?
      4                MR. KASS:    I appreciate that.
      5    BY MR. KASS:
      6           Q.   When do you recall that conversation taking
      7    place?
      8           A.   Okay, that was in the last two months.
      9    Whenever we first heard about the subpoena being sent
     10    out.
     11           Q.   How did that conversation come about?
     12           A.   I called the number on here in order to see
     13    what needs to be done for the deposition and see if we
     14    need to change the location to something more convenient
     15    for me.
     16           Q.   Do you mind if I see that letter?
     17                MR. BRENNER:     Is that the --
     18                THE WITNESS:     That's the letter from the
     19           office.
     20                MR. BRENNER:     When you're done let me make
     21           sure it's the same letter I'm talking about.
     22                MR. KASS:    Yes, it's stating you're invoking
     23           your --
     24                MR. BRENNER:     Okay.
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 43 of
                                    David
                                      112
                                  December 09, 2019                          43

      1    BY MR. KASS:
      2            Q.   So you received this letter from that law firm
      3    and then you made a call to an attorney at Boies,
      4    Schiller; is that accurate?
      5            A.   Yes.   Yes.
      6            Q.   And was that attorney Mr. Brenner?
      7            A.   Yes.
      8            Q.   Do you recall anybody else being on the phone
      9    call?
     10            A.   No.
     11            Q.   What did you speak about on that conversation
     12    with Mr. Brenner?
     13            A.   I don't recall specifically but it would have
     14    been more than likely just as to my requirements under
     15    the deposition.     At first I really wasn't sure whose
     16    attorney was whose or anything because you guys called
     17    me some time ago as well.
     18            Q.   Yes, after Mr. Brenner had mentioned you
     19    wanted to reschedule so we reached out to you, correct.
     20                 My question is when you called Mr. Brenner
     21    what was the substance of that conversation?
     22            A.   Probably seeing if I actually had to appear,
     23    you know, because I had already provided to, you know,
     24    his office all that I had in my possession and he said
     25    that he would provide it to you guys as well and then he


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 44 of
                                    David
                                      112
                                   December 09, 2019                         44

      1    said well, maybe an affidavit would be suitable as
      2    opposed to deposition.
      3                MR. BRENNER:     I told you they're so
      4          unreasonable they would never agree to that, right?
      5                MR. KASS:    Save this for the break.        Come on.
      6          Don't mess up my transcript.
      7    BY MR. KASS:
      8          Q.    Did Mr. Brenner speak to you about the
      9    lawsuit?
     10          A.    No.
     11          Q.    Did he speak to you about Dave?
     12          A.    No.
     13                MR. KASS:    I'm going to take a little break.
     14          Do a five minute break off the record.
     15                THE VIDEOGRAPHER:      Going off the video record.
     16          The time is 2:03 p.m.
     17                (Thereupon, a brief recess was taken.)
     18                THE VIDEOGRAPHER:      Going on the video record.
     19          The time is 2:09 p.m.
     20    BY MR. KASS:
     21          Q.    You had stated before that the 2013 tax
     22    returns were never filed; is that accurate?
     23                MR. BRENNER:     Object to the form.
     24                MR. KASS:    Or prepared even.
     25                MR. BRENNER:     What did you say?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 45 of
                                    David
                                      112
                                   December 09, 2019                         45

      1                MR. KASS:    Or prepared even.      Let's do it
      2          again.
      3                MR. BRENNER:     I believe the question was by
      4          him as opposed to generally so that's my objection.
      5                MR. KASS:    Maybe.
      6                MR. BRENNER:     That's what you're asking.
      7    BY MR. KASS:
      8          Q.    Fair enough.     Did you ever prepare Dave's 2013
      9    tax returns?
     10          A.    No.
     11          Q.    Do you know why?
     12          A.    Yes.
     13          Q.    Why?
     14          A.    He died.
     15          Q.    Were you in the process of preparing his tax
     16    returns when he passed away?
     17          A.    I called Dave coming up near the deadline to
     18    say hey, we better get your stuff together.           He never
     19    returned my call and next thing I heard was that he had
     20    passed away.
     21          Q.    How is it that you have the 2012 and 2011 tax
     22    returns that have been marked as exhibits but you don't
     23    have the previous years?
     24                MR. BRENNER:     Just for clarification I don't
     25          know if you're doing this on purpose what you're


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 46 of
                                    David
                                      112
                                    December 09, 2019                         46

      1            calling -- what he produced was 2010 and 2011 not
      2            2012.
      3                 MR. KASS:    Really?
      4                 MR. BRENNER:    Yes.   Maybe the confusion you
      5            file your 2011 in 2012.
      6                 THE WITNESS:    Let's backtrack.
      7                 MR. BRENNER:    I think you should probably
      8            start over.
      9    BY MR. KASS:
     10            Q.   Let's start again.     So -- how is it that you
     11    have the 2010 and 2011 tax returns but not the previous
     12    years?
     13            A.   IRS transitioned to virtually a mandatory
     14    E-filing requirement somewhere in that timeframe.             Up
     15    until that time I would have paper filed tax returns and
     16    so at some point when we started to e-file more returns
     17    I would save a PDF copy of the file as opposed to hard
     18    copy.
     19                 So these two returns were apparently e-filed
     20    and I just happened to have these in a directory where I
     21    had copies of PDF containing the E filed returns.
     22            Q.   Thank you.    Previously when I was asking you
     23    about the 2013 tax return that was never filed if I were
     24    asking you about the 2012 tax return would your answer
     25    still be the same?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 47 of
                                    David
                                      112
                                  December 09, 2019                          47

      1          A.    Correct.     Because I was actually referring to
      2    2012.
      3          Q.    Thank you.     I had previously asked you if
      4    you -- if Dave ever disclosed a million dollars in his
      5    tax returns and you said no?
      6          A.    Yes.
      7          Q.    Did he ever disclose an amount higher than
      8    $500,000?
      9          A.    Not that I recall.
     10          Q.    Did he ever disclose an amount higher than
     11    $200,000?
     12          A.    I don't recall.
     13          Q.    Are you less sure about the $200,000?
     14                MR. BRENNER:      Object to the form.
     15                THE WITNESS:      Yes.
     16    BY MR. KASS:
     17          Q.    Is there an amount that you would feel
     18    comfortable saying Dave never went above that?
     19                MR. BRENNER:      Object to the form.
     20                THE WITNESS:      Yes, I would say $200,000ish,
     21          quarter million dollars.
     22    BY MR. KASS:
     23          Q.    So quarter million dollars Dave never made
     24    more than that?
     25                MR. BRENNER:      Object to the form.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 48 of
                                    David
                                      112
                                   December 09, 2019                         48

      1                THE WITNESS:     Correct.
      2    BY MR. KASS:
      3          Q.    And that was throughout all the years you were
      4    preparing his tax returns?
      5          A.    Yes.
      6          Q.    Did Dave ever tell you that somebody stole
      7    anything from him?
      8          A.    No.
      9          Q.    Little bit more specifically did he ever state
     10    someone stole Bitcoin from him?
     11          A.    No.
     12          Q.    Did he ever say that someone stole
     13    intellectual property from him?
     14          A.    No.
     15                MR. KASS:    That's all I have.      Mr. Brenner,
     16          anything?
     17                MR. BRENNER:     Just give me two minutes.
     18                THE VIDEOGRAPHER:      Going off the video record.
     19          The time is 2:14 p.m.
     20                (Thereupon, a brief recess was taken.)
     21                THE VIDEOGRAPHER:      Going on the video record.
     22          The time is 2:16 p.m.
     23                        CROSS (DAVID KUHARCIK)
     24    BY MR. BRENNER:
     25          Q.    Good afternoon, sir.       Again my name is Andrew


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 49 of
                                    David
                                      112
                                  December 09, 2019                          49

      1    Brenner, I represent the Estate of David Kleiman in this
      2    litigation.
      3          A.    Okay.
      4          Q.    In the deposition you've spoken about you and
      5    I have had a conversation before; correct?
      6          A.    Yes.
      7          Q.    Today is the first day we met; correct?
      8          A.    Yes.
      9          Q.    You did mention in one of your answers you had
     10    at least one conversation with the attorneys for
     11    Dr. Wright; is that correct?
     12          A.    Yes.
     13          Q.    When was that?
     14          A.    Got to be early this year.
     15          Q.    They reached out to you?
     16          A.    Yes.
     17          Q.    What did they tell you or ask you?
     18          A.    They called me.     They were trying to get
     19    information on I guess Dave Kleiman and stuff and, you
     20    know, once it became apparent that they were from the
     21    opposing party I suggested that, you know, they get -- I
     22    had no way to contact Ira or anything.          I suggested that
     23    they get permission from Ira to authorize me to release
     24    whatever information and that was the last I had heard.
     25          Q.    At the time you were contacted by the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 50 of
                                    David
                                      112
                                  December 09, 2019                          50

      1    attorneys for Dr. Wright you think that was about the
      2    beginning of this year, calendar year?
      3          A.    Yes, it was early this year.
      4          Q.    I'm just trying to understand your answer.           Is
      5    it your recollection that when you got that contact you
      6    realized they were not representatives of Dave Kleiman
      7    you wanted permission from someone on the Kleiman side
      8    to talk to them?
      9          A.    Correct.
     10          Q.    So prior to receiving that permission did you
     11    have any substantive conversations with the attorneys
     12    for Dr. Wright?
     13          A.    No.
     14          Q.    Now, you mentioned at this point you don't
     15    really -- beginning of year you didn't have any sort of
     16    ongoing personal relationship with Ira Kleiman, did you?
     17          A.    No.
     18          Q.    You didn't have an existing professional
     19    relationship with Ira Kleiman, did you?
     20          A.    No.
     21          Q.    Did you eventually reach out to Ira Kleiman?
     22          A.    No, that was the problem.        I had no way to
     23    contact Ira Kleiman.
     24          Q.    You did get contacted from someone from my
     25    office, by Ira Kleiman's attorneys; correct?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 51 of
                                    David
                                      112
                                    December 09, 2019                        51

      1          A.    No.    The next I heard from the entire case was
      2    the subpoena, the e-mail received from your office
      3    saying that I was going to be subpoenaed for a
      4    deposition.
      5          Q.    That was in April?
      6          A.    No, no, April 2018.      I was contacted by your
      7    office.
      8          Q.    So was that the first contact you had from
      9    anyone regarding this case?
     10          A.    Yes.
     11          Q.    The next contact was --
     12          A.    Early 2019 from I guess Craig Wright's
     13    counsel.
     14          Q.    Got it.      Other than that conversation you had
     15    with Craig Wright's counsel at the beginning of 2019 I
     16    think you mentioned at least one other conversation you
     17    had with them?
     18          A.    No.    Just recently to set up the deposition.
     19          Q.    Right.    That second conversation was just
     20    about scheduling?
     21          A.    Correct.
     22          Q.    You didn't discuss the case or did you?
     23          A.    No.    No.    Other than maybe offering to
     24    complete an affidavit in order to prevent me from having
     25    to come here.      I think I spoke to you and maybe you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 52 of
                                    David
                                      112
                                   December 09, 2019                         52

      1    about it just trying to avoid the deposition.
      2          Q.    Other than that do you remember anything else
      3    about your conversation with Dr. Wright's counsel?
      4          A.    No.
      5          Q.    Just so I'm clear from about 19 -- early '90s
      6    I think you called it until Dave passed away you
      7    generally spoke with him about once a year maybe less?
      8          A.    Maybe a couple times a year again for
      9    estimated tax payments, his income tax.
     10          Q.    On a day to day basis you weren't in contact
     11    with him?
     12          A.    No.
     13          Q.    There was a time where you had a little bit of
     14    a social relationship but that ended in the early '90s?
     15          A.    Correct.
     16          Q.    From early '90s through until Dave's death you
     17    were doing your own business; correct?
     18          A.    Yes.
     19          Q.    And presumably he was doing his own business;
     20    correct?
     21          A.    Yes.
     22                MR. KASS:    Objection.
     23                MR. BRENNER:     I have nothing further.
     24                MR. KASS:    Give me one second.
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 53 of
                                    David
                                      112
                                   December 09, 2019                         53

      1                       REDIRECT (DAVID KUHARCIK)
      2    BY MR. KASS:
      3          Q.    One follow up question.       As we discussed there
      4    was one time period where you were closer with Dave when
      5    Dave was in his twenties I believe -- what was that time
      6    period again?
      7          A.    Late '80s.
      8          Q.    Late '80s?
      9          A.    Early '90s.
     10          Q.    After the late '80s you would still keep in
     11    contact with Dave; right?
     12          A.    Yes.
     13          Q.    And at any point in time did you stop
     14    considering him a buddy of yours?
     15          A.    No.
     16                MR. KASS:    That's it.
     17                MR. BRENNER:     Okay.   You have the right at the
     18          conclusion of the deposition to elect to read the
     19          deposition once Mr. Levy types it up and to see if
     20          there's any errors records or anything you want to
     21          correct or you have the right to waive that
     22          reading.     That's up to you.
     23                If you choose to read it I believe Mr. Levy's
     24          office will get in touch with you to make
     25          arrangements for that.       All you have to do today is


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 54 of
                                    David
                                      112
                                  December 09, 2019                          54

      1    make that election one way or the other to read or
      2    waive.
      3          THE WITNESS:      What do you think?
      4          MR. BRENNER:      I really can't advise you on
      5    that.
      6          THE WITNESS:      Since I'm Ira's -- you guys are
      7    sort of --
      8          MR. BRENNER:      Why don't you read.       If you're
      9    not entirely comfortable you should read.
     10          THE WITNESS:      Okay.
     11          MR. BRENNER:      Thank you so much.
     12          THE VIDEOGRAPHER:         Going off the video record
     13    the time is 2:00 p.m.
     14          MR. KASS:     I will take it two day expedited.
     15          MR. BRENNER:      I will take a copy as well.
     16                    (Witness excused.)
     17               (Deposition was concluded.)
     18
     19
     20
     21
     22
     23
     24
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 55 of
                                    David
                                      112
                                  December 09, 2019                          55

      1

      2                    CERTIFICATE OF REPORTER

      3                 THE STATE OF FLORIDA

      4                 COUNTY OF BROWARD

      5

      6         I, Rick Levy, Registered Professional Reporter
           and Notary Public in and for the State of Florida at
      7    large, do hereby certify that I was authorized to
           and did report said deposition in stenotype of DAVID
      8    KUHARCIK; and that the foregoing pages, numbered
           from 1 to 54, inclusive, are a true and correct
      9    transcription of my shorthand notes of said
           deposition.
     10
                I further certify that said deposition was
     11    taken at the time and place hereinabove set forth
           and that the taking of said deposition was commenced
     12    and completed as hereinabove set out.

     13         I further certify that I am not attorney or
           counsel of any of the parties, nor am I a relative
     14    or employee of any attorney or counsel of party
           connected with the action, nor am I financially
     15    interested in the action.

     16         The foregoing certification of this transcript
           does not apply to any reproduction of the same by
     17    any means unless under the direct control and/or
           direction of the certifying reporter.
     18
                IN WITNESS WHEREOF, I have hereunto set my hand
     19    this 9TH day of December, 2019.

     20
                   _____________________________________
     21
                    Rick Levy, RPR, FPR, Notary Public
     22             in and for the State of Florida
                    My Commission Expires: 12/8/2023
     23             My Commission No.: GG937684

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 56 of
                                    David
                                      112
                                  December 09, 2019                          56

      1                                 CERTIFICATE OF OATH

      2    THE STATE OF FLORIDA

      3                 COUNTY OF BROWARD

      4

      5          I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

      6    Notary Public, State of Florida, certify that DAVID

      7    KUHARCIK personally appeared before me on the 9th

      8    day of December, 2019 and was duly sworn.

      9

     10                 Signed this 10th day of December, 2019.

     11

     12

     13

     14
                             _________________________________
     15
                                   Rick Levy, RPR, FPR
     16                            Notary Public - State of Florida
                                   My Commission Expires: 12/8/2023
     17                            My Commission No.: GG937684

     18

     19

     20

     21

     22

     23

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 57 of
                                    David
                                      112
                                  December 09, 2019                          57

      1                   E R R A T A       S H E E T

      2    IN RE:    IRA KLEIMAN VS CRAIG WRIGHT

      3    DEPOSITION OF:      DAVID KUHARCIK

      4    TAKEN: 12/9/2019

      5         DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

      6    PAGE #    LINE #     CHANGE                     REASON

      7    _____________________________________________________

      8    _____________________________________________________

      9    _____________________________________________________

     10    _____________________________________________________

     11    _____________________________________________________

     12    _____________________________________________________

     13    _____________________________________________________

     14    _____________________________________________________

     15    _____________________________________________________

     16    _____________________________________________________

     17    Please forward the original signed errata sheet to
           this office so that copies may be distributed to all
     18    parties.

     19    Under penalty of perjury, I declare that I have read
           my deposition and that it is true and correct
     20    subject to   any changes in form or substance
           entered here.
     21

     22    DATE: ________________________

     23

     24    SIGNATURE OF
           DEPONENT:_________________________________
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 EnteredKuharcik
                                             on FLSD Docket 05/08/2020 Page 58 of
                                    David
                                      112
                                  December 09, 2019                          58

      1    DATE:         December 10, 2019

      2    TO:          DAVID KUHARCIK
                        860 US Highway 1
      3                 Suite 207B
                        North Palm Beach, Florida 33408
      4
           IN RE:        Ira Kleiman vs Craig Wright
      5

      6    Dear Mr. Kuharcik:

      7    Enclosed please find the original errata page with
           your copy of the transcript so DAVID KUHARCIK may
      8    read and sign their transcript. Please have him/her
           make whatever changes are necessary on the errata
      9    page and sign it. Then place the original errata
           page back into the original transcript. Please then
     10    forward the original errata page back to our office
           @1080 Woodcock Road, Suite 100, Orlando, Florida
     11    32803.

     12    If the errata page is not signed by the witness
           within 30 days after this letter has been furnished,
     13    we will then process the transcript without a signed
           errata page. If your client wishes to waive their
     14    right to read and sign, please have him/her sign
           their name at the bottom of this letter and send it
     15    back to the office.

     16          Your prompt attention to this matter is

     17    appreciated.

     18    Sincerely,

     19    __________________________________
           RICK E. LEVY, RPR
     20
           I do hereby waive my signature:
     21
           ___________________________________
     22    DAVID KUHARCIK

     23    cc via transcript:       Kass Zalman, Esq.
                                    Andrew Brenner, Esq.
     24    file copy

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 59 of
                              December112 09, 2019                                ·1
                     2:00    54:13         about 13:8           affirmed 5:4
         $           2:03    44:16          18:3 19:17          after 10:25
                     2:09    44:19          23:9 26:11           22:24 34:6
$100,000             2:14    48:19          27:21 28:6,23        43:18 53:10
 39:13,16            2:16    48:22          29:1,3,6,10,        afternoon 4:2
$14,000 37:24                               12,20,23             48:25
                                            34:18 36:23         again 35:17,
$200,000                       3            42:9,11,21           21 41:21 45:2
 47:11,13
                                            43:11 44:8,11        46:10 48:25
$200,000ish          3    38:1,2,5          46:23,24
 47:20                                                           52:8 53:6
                                            47:13 49:4          against
$500,000 47:8                               50:1 51:20
                               4                                 31:11,18
$60,000 39:11                               52:1,3,5,7
                                                                agencies
                     401    4:5            above 47:18           18:17
         1                                 accept 22:11         ago 43:17
                               5           Accountancy          agree 44:4
1  8:8,10                                   18:24
 10:11                                                          ahead 5:23
                     50     39:11          accountant
11 13:21 14:1                               6:4 14:5,6          all 4:15 6:20
                                                                 9:16 10:11
19 52:5                                     33:3
                               6                                 21:16 27:7
1983 14:11,12                              accountants           31:4 43:24
1990s 24:5                                  16:3                 48:3,15 53:25
                     6,300 38:18
1:05 4:4              39:8                 accounting           allegations
                                            14:15 27:5,19        13:16
                                            28:8,14,18
         2                     8                                allowed 16:4
                                           accuracy
                                            37:19 38:14         already 43:23
2 37:1,2,5           80s 22:18,24                               also 6:24
20 5:13                                    accurate
                      23:10,11,13                                7:17 23:7
                                            10:4,13 11:9,
2010 25:17            27:22 53:7,8,                              24:22
                                            14 19:10 20:9
 35:16,22             10                                        am 16:14
                                            43:4 44:22
 37:8,23 46:1,                                                  amount 38:22
 11                                        activities
                               9            20:21 28:19          47:7,10,17
2011 25:17                                                      and 5:4 6:2,
 38:8 45:21                                actually
                     90s 23:16,17,          31:23 36:6           11,24 7:1,4
 46:1,5,11            20,22,23                                   8:16 9:1,20
                                            43:22 47:1
2012 26:14            24:20 25:9                                 10:25 11:1,3,
 45:21 46:2,5,                             add 28:13
                      52:5,14,16                                 17 12:13 14:1
 24 47:2                                   addition 23:6         15:10 16:3
                      53:9
2013 25:18,                                additional            17:13,14
                     9:18-cv-80176-         29:8
 20,22 26:14         bb/br 4:8                                   18:23 19:9,16
 35:16,23                                  address 35:4          20:8,9,12,13
                     9th 4:3
 44:21 45:8                                advice 28:9,          22:1 23:3,6,
 46:23                                      14,18                18 24:19
2018 40:21                     A           advise 54:4           25:2,17 26:5
 41:11 51:6                                affect 7:24           27:10,14
2019 4:4             able 5:7 9:20                               28:7,12 29:19
                                           affidavit
 51:12,15             35:15,21                                   31:9 32:1,2
                                            44:1 51:24
                                                                 33:2,4,13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 60 of
                              December112 09, 2019                                ·2
 34:16 35:18,        anywhere               23:19 28:7          attributes
 19 36:15             33:23                 29:14,22             30:17
 40:4,20 41:21       apparent               30:20 34:18         authoring
 42:13 43:3,6,        49:20                 36:25 38:25          29:1
 24,25 45:19,        apparently             43:14,17,25         authorization
 21 46:1,11,          46:19                 44:1 45:4,22         40:23 41:1
 15,20 47:5          appear 43:22           46:17 53:3          authorize
 48:3 49:4,19,       appearance             54:15                49:23
 24 51:25             4:16                 ascertain            avoid 32:25
 52:19 53:13,                               21:21                52:1
 19                  Appearing 6:8
                     Appears 37:8          aside 27:18          aware 13:1
Andrew 4:18                                ask 6:24 7:4          14:25 18:22
 48:25               applicable
                      18:6 21:12            16:11 20:18,         19:2,12 26:8
answer 7:3                                  24 21:4,7,15,        29:14 31:5
 16:25 19:5          apply 15:22
                                            19 27:10             33:1
 28:15 35:3          appreciate             35:18,21
                      28:12 42:4                                away 11:12
 46:24 50:4                                 49:17                45:16,20 52:6
answering            appropriate           asked 40:9
 27:16                16:12                 47:3
answers 49:9         approximate           asking 13:15                 B
any 7:4,12,           9:15 23:25            27:3 41:13
                      25:8                                      Bachelor's
 16,19,23 8:1,                              45:6 46:22,24
                     April 40:21                                 14:15
 21 10:6,14,15                             assert 27:2
 11:15,23             41:11 51:5,6                              back 6:19
                                           assess 35:19          16:23,25 17:2
 13:1,6,11,15,       are 4:2,4
                                           assume 7:6            27:22 33:25
 18,23 14:2,16        6:24 7:23
                      9:16 12:17,          at 4:5 7:4,           40:21
 16:11,18                                   12,16 10:10
 17:12 18:17          18,25 14:25                               background
                      15:2 17:11            12:19 13:13          14:14 16:5
 19:2,16 20:10                              20:24 22:21
 24:10 26:1,22        18:17,22                                  backtrack
                      19:2,12,22            26:8,12 27:4         34:17 46:6
 27:18 29:5,8,                              28:20 34:10
 14 30:17             26:8 29:14,15                             banking 21:11
                      31:5 35:15,21         40:20 43:3,15
 34:4,19,22,24                              46:16 49:10,        bar 33:5,7,20
 35:11 36:2,18        39:7 47:13                                barely 42:1
                      54:6                  25 50:14
 37:18 38:14                                51:15,16            Based 34:23
 40:7 41:1,4,        areas 26:22                                 36:9 37:22
                                            53:13,17
 10,13,17            around 16:6                                basic 27:23
                                           attach 30:17
 50:11,15            arrangements                                32:16
 53:13,20                                  attorney
                      53:25                 41:4,10,17          basically
anybody 43:8         arranging                                   32:1
                                            43:3,6,16
anyone 41:20          40:25                                     basis 52:10
                                           attorney's
 51:9                as 4:9 5:4,                                became 49:20
                                            40:22
anything 7:20         20,21 6:19                                because 7:5
 17:10 20:21                               attorney-
                      7:8 8:8 11:17        client 12:4           15:14 27:13
 21:12 41:2,15        14:6 15:18                                 32:25 43:16,
 43:16 48:7,16        16:2,3,17,19,        attorneys
                                            49:10 50:1,          23 47:1
 49:22 52:2           20 19:14,16
 53:20                                      11,25               been 5:3,10,
                      21:11 22:5
                                                                 14 6:11 10:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 61 of
                              December112 09, 2019                                ·3
 11:20 12:11,        Brenner 4:18           46:11 52:14         case 4:8 6:2
 24 13:4,9            5:21 9:8,22,         by 4:7 5:6,24         8:6 16:7
 14:10,12             25 12:2,6,10,         8:12 9:9 10:2        51:1,9,22
 19:24 22:21          15,21 15:25           12:22 15:3          cases 5:25
 43:14 45:22          16:10,16,20           17:2,3,24            6:10 28:20
beer 26:5             17:21 18:19           18:21 19:7          cell 36:23
before 5:10           19:4 21:1,9           21:3,14 22:7,       certain 14:22
 25:14 44:21          22:3,10 24:1,         13 24:3,13           15:4 26:25
 49:5                 11 25:1 26:3,         25:4 26:7           certainly
beforehand            24 28:12              27:2,17 28:17        12:12
 32:25                31:1,7,22             31:3,14 32:4,
                      32:15 33:16                               certified
beginning                                   18 33:18             14:5,6
 21:5 50:2,15         35:3,17 37:12         35:7,20 36:12
                      39:2,6,17,22          37:4,15 38:4        chain 9:1
 51:15                                                           12:8 41:14
                      40:1,8 41:9,          39:4,9,15,19
behalf 4:18           10,21 42:1,                               chance 32:19
                                            40:3,11 42:5
being 11:11           17,20,24                                  change 42:14
                                            43:1 44:7,20
 16:17 26:13          43:6,12,18,20         45:3,7 46:9         changed 24:6
 33:2 42:9            44:3,8,23,25                              check 31:23
                                            47:16,22
 43:8                 45:3,6,24             48:2,24 49:25       choose 53:23
believe 10:3          46:4,7 47:14,         50:25 51:6
 11:5 12:3                                                      circumstance
                      19,25 48:15,          53:2                 21:13
 15:22 23:20          17,24 49:1
 27:25 40:20                                                    Civil 6:1
                      52:23 53:17                               claim 31:10,
 45:3 53:5,23         54:4,8,11,15                 C
belonged                                                         18
                     brief 44:17           calendar 50:2        clarification
 13:17                48:20
best 7:21                                  call 27:9,14          45:24
                     bring 9:6              33:2 43:3,9         clarify 7:13
better 45:18         brought 9:10           45:19               clarifying
beyond 17:6          bucks 38:18           called 42:12          6:14
bill 36:20,23         39:8                  43:16,20            clear 6:22
bills 36:18          buddies 25:2,          45:17 49:18          12:16 41:23
bit 18:15             25 26:19              52:6                 42:3 52:5
 20:8,13 23:24        31:24                calling 46:1         client 11:1,
 29:22 48:9          buddy 53:14           came 30:12
 52:13                                                           3,4,7,9,11,
                     bulletins             can 5:18              18,20 13:4,9
Bitcoin 18:8,         14:25 15:15           6:23,25 7:3,         19:3 20:4,10,
 9 29:10 38:20       business 14:8          8,10 8:18            15
 40:6 48:10           18:23 20:21           15:19 17:17,        close 23:19
Board 18:24           28:7 52:17,19         19 19:5 20:13       closer 5:19
Boies 43:3           busy 23:18             27:10 28:15          53:4
books 29:1           but 12:3,12,           35:4                clothing
both 27:14            18 13:21             can't 17:20           32:7,10
Boulevard 4:5         15:23 16:5            54:4                club 33:21,22
break 7:16            17:18,20             car 32:22            code 17:14
 23:12 44:5,          23:11 28:14          Carlos 4:14           19:16
 13,14                36:5 40:14           cars 32:20
                      43:13 45:22                               Coello 4:14



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 62 of
                              December112 09, 2019                                ·4
Comcast 36:20        confirm 21:16          51:14,16,19         Craig 4:10,17
come 20:15            27:11                 52:3                 11:15 13:16
 24:4,5 34:14        confusion             conversations         29:17 51:12,
 42:11 44:5           46:4                  24:17 26:20          15
 51:25               connected              27:5,7 34:14        CROSS 48:23
comedic 29:25         6:10                  40:19 50:11         crypto 13:17
comfortable          connection            conversed            currency
 47:18 54:9           6:2                   29:6                 13:17
coming 45:17         consciously           copied 12:3,         current 14:4
common 26:2           32:8                  6,20                 20:20
 28:3                consider 11:8         copies 8:25          currently
communications        30:20,23              9:21 19:23           7:23 21:23
 10:12,14,15,         33:15 34:11           46:21               customized
 17,20 11:15,         39:10                copy 20:18            32:23
 23 13:1,6,11        considering            37:8 46:17,18       cut 27:8
 24:22 26:25          53:14                 54:15
 27:19,20            consistent            correct
                                            11:10,16                    D
complete 19:9         24:19
 51:24               consistently           29:20 34:15,
                                                                data 20:4,12
completeness          25:12                 17 43:19 47:1
                                            48:1 49:5,7,        date 15:6
 21:24               consulting
                                            11 50:9,25          Dave 13:17
compliance            14:8                                       22:14,21,25
 19:15               contact 24:9,          51:21 52:15,
                                            17,20 53:21          23:24 24:25
complications         14 49:22                                   25:25 26:2,8,
 26:13                50:5,23 51:8,        correctly
                                            20:3                 23 27:1,20
complied              11 52:10                                   28:6,19
 19:18                53:11                could 7:24
                                                                 29:12,17,19,
complying            contacted              9:14 15:13,
                                                                 23 30:2,18,25
 19:10                49:25 50:24           14,16,22
                                                                 31:4,15,20
                      51:6                  16:24,25
composed                                                         32:5,9,12
                     contained              17:10 18:5,15
 19:22                                                           33:7 34:1,10,
                      41:14                 20:4,6 26:25
computer 9:20                                                    19 35:2 37:8
                                            27:14 29:22
 10:4 27:24          containing                                  38:8 39:7
                      46:21                counsel 4:15          40:6 44:11
computers                                   7:1,2 9:2
 26:5 28:1           continue 7:3                                45:17 47:4,
                                            11:25 13:2           18,23 48:6
concluded             16:14                 28:13 51:13,
 54:17               continuing                                  49:19 50:6
                                            15 52:3              52:6 53:4,5,
conclusion            14:18                couple 6:12
 53:18               continuously                                11
                                            23:1,4,13,15        Dave's 24:5
conclusions           14:12                 24:18 52:8
 19:25               convenient                                  29:14 30:15
                                           course 17:14          32:19 33:1,3
condition 8:1         42:14                courses 14:18
                     conversation                                34:11 35:15,
conference                                 court 4:11,13         22 37:22
 5:22                 26:22 41:1,2,         6:23 7:9
                      12,22 42:6,11                              38:23 40:20
confidential                                16:24                45:8 52:16
 27:5                 43:11,21
                      49:5,10              CPA 14:10,12         david 4:7,10
                                                                 5:2,9 10:12,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 63 of
                              December112 09, 2019                                ·5
 14,16,18 11:8       detail 29:22          disclose             documents
 26:16,19 28:4       determine              21:16 47:7,10        8:6,17,19,21,
 30:20 48:23          9:19                 disclosed             24 9:3,16
 49:1 53:1           determining            38:16,23             13:19,24 14:2
day 4:3 49:7          21:22                 39:24 40:6           19:23 37:12
 52:10 54:14         did 9:3,5,11,          47:4                does 15:17
deadline              19 10:6,8,17         discuss 20:20         27:11
 45:17                11:11 12:7            51:22               doing 28:11
death 52:16           14:1 18:8            discussed             40:14 45:25
December 4:4          22:14,17,19           41:15 53:3           52:17,19
decent 39:8,          24:4,5,9,22          dispose 10:25        dollars
 10                   25:5,18,20           District 4:11         39:21,22,25
decide 27:4           26:14,16             divorce 32:1          47:4,21,23
deem 16:12            29:10,12,17          divorced             don't 7:5
                      30:9 31:15            30:14                12:5,10,12,17
defendant 4:8         32:6,12,19
                                           do 4:20 7:2           16:3 25:9
defendant's           33:7,9,22                                  27:13,15
 8:10 37:2            34:4 35:25            8:5,13,14
                                            9:13 10:13,          29:24 30:11,
 38:2                 38:10,11                                   13 31:2,11,
Defense 13:8,         40:4,13,17,19         15,23 11:22
                                            13:6,18,23           19,23 33:6
 18                   41:1,7,9,17                                34:22,25
degree 14:15          42:11 43:11           14:6,7,16,18,
                                            19 16:3 17:10        39:18 43:13
 15:7                 44:8,11,25                                 44:6 45:22,24
delete 10:25          45:8 47:7,10          18:3,8 20:16
                                            21:20 22:2,9,        47:12 50:14
Department            48:6,9,12                                  54:8
                      49:9,17               21 23:11
 18:23                                      25:15,22            done 6:8 14:8
dependent             50:10,16,19,                               42:13,20
                      21,24 51:22           26:11,14
 15:23                                      29:5,8 30:1,        doubt 37:18
depending             53:13                                      38:14
                                            4,6,10 31:15
 21:13 22:4          didn't 16:16           34:4,19 35:2,       down 6:23
deposed 5:10,         34:13,14,22,          5,11 36:2,12,        7:10 18:15
 14 6:12              24 50:15,18           17,20 37:5           23:12 33:13
deposition            51:22                 38:5,14,19,         Dr 4:17 11:15
 4:7 6:20            died 45:14             22,25 39:12,         13:16 49:11
 16:6,9,15           difference             15,20 40:6           50:1,12 52:3
 42:13 43:15          13:22 22:6            42:6,16 43:8        drink 26:5
 44:2 49:4           different              44:14 45:1,11       drive 32:22
 51:4,18 52:1         22:2                  52:2 53:25          duly 5:3
 53:18,19            difficult              54:3                during 21:17
 54:17                5:18 8:2             document 8:13         34:18
depositions           17:19                 10:10 37:10,        duties 19:2,8
 5:25 6:18           difficulty             16
                      36:16,18                                  duty 19:9
derived 20:5                               documentation
describe             DIRECT 5:5             13:15 20:2,25
 24:24 30:15         directory              21:4,7                      E
 32:14 33:3           46:20                documenting
 35:15,22            disclaimer             19:21               e-file 46:16
                      32:25                                     e-filed 46:19



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 64 of
                              December112 09, 2019                                ·6
E-FILING             ensuring 19:9         exists 12:16         Florida 4:6,
 46:14               entire 51:1           expedited             12 18:25 19:1
e-mail 12:19         entirely 54:9          54:14               focusing
 41:14 51:2          entitled              expensive             11:13
e-mails 9:1,          16:11                 33:15               follow 53:3
 14 10:8 11:22       errors 53:20          expert 6:5           follows 5:4
 12:9,11,17,25       Estate 4:9             16:2,13,17,18       for 4:6,16,17
 23:9                 49:1                 extent 16:1           5:8 6:8,14,24
each 6:3             estates 14:9          extraordinaril        7:8 8:2,5,11,
earlier 34:25        estimated             y 5:18                16 10:24
 38:23                34:18 52:9                                 11:1,3,4,5,7,
early 23:16,         even 24:2                                   17 12:13
                                                   F             13:15 14:1
 17,22,23             44:24 45:1
 24:4,20 25:9                                                    15:11,22,25
                     eventually            fact 16:4
 26:4 28:5                                                       17:16 18:6,8
                      16:6 50:21           facts 16:6
 49:14 50:3                                                      20:24 21:4,8,
 51:12 52:5,         ever 5:10             fair 21:15            19,22 22:1,5
                      11:20 13:4,9          34:13 45:8           23:3 27:9,14
 14,16 53:9
                      14:1 17:7,25         families              29:25 31:21
earned 39:12,         18:8 25:22
 16                                         20:22                32:3,23 34:2,
                      26:16 28:6           far 5:20,21           4 37:3,18,23
earnings              29:10,12,17
 20:22                                      30:20                38:3 42:13,15
                      30:9 32:12,19        federal 18:6          44:5 45:24
easier 27:18          33:7,9 39:12,
                                           feel 47:17            49:10 50:1,12
East 4:5              20 40:6,15                                 51:3 52:8
education             41:7 45:8            few 18:14
                                           file 46:5,17          53:25
 14:16,18             47:4,7,10                                 form 18:19
educational           48:6,9,12            filed 4:10
                                            25:23 36:7,9         19:4 21:1,9
 14:14               every 14:21                                 22:3,10 24:1,
either 31:9,          23:1,4,13,14          37:16 38:12
                                            44:22 46:15,         11 25:1 26:3
 17 38:19             25:12                                      31:1,7,22
                     ex-wife 31:9           21,23
elect 53:18                                                      32:15 33:16
                     ex-wives              financial
election 54:1                                                    35:25 39:2,6,
                      27:21 29:20           35:15,22
elements                                    36:15,17             17 40:1,8
 19:21,25            EXAMINATION                                 44:23 47:14,
                                            37:19
else 17:10            5:5                                        19,25
                                           find 9:21
 21:12 33:23         examined 5:4                               formed 36:5
                                           fine 16:14
 41:2,15 43:8        example 18:5                               forms 24:10
                                            27:7,13
 52:2                 33:4                                      FREEDMAN 5:17
                                           firm 43:2
end 26:15            excused 54:16                               17:16,23
 34:7,10                                   first 5:3
                     Exhibit 8:8,                               frequency
                                            22:17,24
ended 52:14           10 10:11                                   24:6
                                            27:22 30:6
engaged 23:18         36:25 37:2,5,                             frequently
                                            35:3,17 41:9
engagement            25 38:2,5                                  22:25 23:24
                                            42:9 43:15
 22:12               exhibits               49:7 51:8           friends 22:20
enough 45:8           45:22                                      29:12,14
                                           five 8:18
ensure 19:15,        existing               10:11 44:14         from 7:20
 17 21:23             50:18                                      10:12,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 65 of
                              December112 09, 2019                                ·7
 11:15 12:7,9         52:24                 43:18,22,23,        he 11:11,12,
 13:6,18 15:22       giving 7:20            24 44:21             18,20 16:3,
 17:5 19:23           22:1                  45:19 46:21          13,16,17
 20:5,6,7,10,        glance 9:23            47:3 49:5,9,         26:12 28:10,
 23 21:11 24:4       go 5:23 6:19           22,24 50:22          11,23,24
 25:11 26:13          16:4 17:25            51:8,14,17           29:1,6,10
 27:22 28:10          19:17 20:22           52:13                31:21,24
 34:10 35:8           27:8 33:7,9,         handicapped           32:1,2,7,22,
 40:22 42:18          11,19,23              32:23                23 34:22,25
 43:2 48:7,10,       goes 5:20,21          happen 15:14          35:12,18
 13 49:20,23                               happened              36:11,13,15,
                     going 6:19,22
 50:7,24 51:1,                              10:20 23:17,         17 39:12,15,
 2,8,12,24            7:6 16:14,23                               20 40:4,13,22
                      26:24 27:3,9          19 30:6,10
 52:5,16                                    46:20                41:1 43:24,25
                      28:20 31:25                                44:11 45:14,
front 17:22           32:24 33:25          happens 20:13
Ft 4:6                                                           16,18,19 46:1
                      36:25 37:25          hard 46:17            47:7,10 48:9,
full 5:8              44:13,15,18          has 10:24
Fun 30:16                                                        12 52:19
                      48:18,21 51:3         11:20 13:4,8
funeral 40:20         54:12                                     he's 27:3
                                            35:18                28:9,20
further 35:4         good 4:2              have 5:10,14
 52:23                21:22 40:15                               head 7:9
                                            8:21,24 9:12,
                      48:25                 16 10:14,15,        heads 27:10
                     got 27:22              17,21 11:14,        hear 5:18
         G                                                       17:17,19,20
                      30:14 49:14           23 12:11,12,
                      50:5 51:14            23 13:6,18,23       heard 42:9
gave 21:25
                     groundrules            14:1,10,12,          45:19 49:24
general 14:8                                                     51:1
 26:18 27:3           6:19                  15,16 15:18
                     guess 22:20            17:7,10,25          hearing 40:22
 38:25
                      35:17 41:13           18:8 19:12,         help 17:22
generalities
                      49:19 51:12           14,24 21:23         helpful 32:2
 27:24
                     guidance               22:21 24:9,16       here 4:5
generally                                   26:20,23
 39:3 45:4            15:3,11                                    16:1,3 42:12
                     guy 30:16              27:8,20 31:5         51:25
 52:7                                       32:6,19
generated            guys 40:23                                 hey 45:18
                                            34:12,22            higher 47:7,
 21:17                43:16,25 54:6
                                            35:11 36:2           10
get 12:13                                   38:14,25
 16:6 28:9                                  40:15 41:1,4,       him 13:6
                              H
 45:18 49:18,                               20 43:13             22:17,19,24
 21,23 50:24         habits 33:4            45:21,22,23          23:3,6,7,13,
 53:24                34:11                 46:11,15,20          14,25 24:9,
gets 20:2                                   48:15 49:5           14,17 26:20
                     had 15:9,10
                                            50:11,15,18          30:19,23
girlfriend            17:25 21:21
                                            52:23 53:17,         31:6,11,19
 31:9                 23:12 25:8,14
                                            21,25                33:9,19,23
give 6:22             26:1,12 27:1
                                                                 34:4,14 40:21
 9:25 16:2            28:3 32:23           having 5:3            45:4 48:7,10,
 18:5 27:10           34:1,19 35:1          36:15,17             13 52:7,11
 29:22 32:24          37:10 40:22,          51:24                53:14
 33:4 48:17           24 41:13,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 66 of
                              December112 09, 2019                                ·8
his 11:25                                   9:6,15 13:14        instance 31:5
 13:2 16:5,25                 I             14:15 16:18         instead 7:9
 24:20 25:3,6,                              17:21 18:14         intellectual
 11 26:13            I'LL 5:22              20:19 21:21          13:23 48:13
 27:13 28:6,7,        15:25 20:20           22:24 23:6,         interactions
 10 29:12             27:18 33:2,4          12,14,17,18,         27:23
 30:6,20,25           35:21                 20,23 24:4,5,       interest 26:4
 31:24 32:12         I'M 6:11,19,           14 25:9 26:1,
 33:3 34:1                                  5,8,16,18,22        interested
                      22 7:6 10:3                                28:1
 35:2,9,12,13         14:5 16:11            27:22 28:1,3
 36:1,3,9,14,                               29:5 31:4,15        interests
                      20:3,15 22:1                               20:21
 20,23 39:1,25        25:7 32:24            32:12 34:14
 43:24 45:15                                35:16,22            internal
                      36:25 37:25                                19:10,15
 47:4 48:4            40:9 42:21            37:11 40:16,
 52:9,19 53:5                               21 41:2,14,18       into 16:5
                      44:13 50:4                                 20:2,11
history 27:22         52:5 54:6             42:2,8,12
Hold 9:22                                   43:24 45:15         introduce
                     I'VE 6:11                                   36:25 37:25
honestly                                    46:5,14,20
                     idea 38:25             47:4 49:1,4,9       invalid 26:13
 12:10               identification
hope 16:5                                   51:5,24             investment
                      8:11 37:3             52:10,14             34:24
Hopefully             38:3                  53:5,10,13,24       investments
 17:22               if 6:25 7:4,          include 10:8          20:22 34:19
hospital              12,16 10:10           24:22
 26:16                12:12,17                                  invoke 27:4,
                                           income 8:25           11
hospitalizatio        15:8,10,18            14:8 21:6,16        invoking 12:4
n 26:11               16:12 17:10,          25:3,6 34:24
hospitalized          17 18:22                                   42:22
                                            35:2,13 36:1,       Ira 4:9
 26:9                 19:12 20:3,9          3,13 37:23
house 32:12,          21:25 22:8                                 11:17,23 13:1
                                            38:16,22 39:1        40:15,17
 14 36:14             25:8,22 27:8          52:9
how 5:14 9:19         30:4 32:9                                  41:5,18
                                           Indicating            49:22,23
 10:23 13:8           33:4 34:19
                                            7:7                  50:16,19,21,
 14:20 15:18          35:4,18 36:17
                      39:12,20 40:6        Info 13:8             23,25
 17:11 18:11,                              information
 13 20:19             41:13 42:13,                              Ira's 54:6
                      16 43:22              15:12,13            IRS 14:25
 22:19,21,24                                17:12 20:5
 23:9,24              45:25 46:23                                15:3,18,19,23
                      47:3,4 53:19,         21:10 22:1,4         17:5,7,9,15
 24:14,16,24                                27:6,15 34:10
 27:2 29:1,3          23 54:8                                    19:13,15 20:7
                     import 21:13           35:8,11,18           25:23 37:16
 30:1,15 32:14                              36:2,5,6
 33:3 34:11          impossible                                  38:12 46:13
                                            41:13 49:19,        is 4:3,4,10,
 35:2,18,25           17:16
                                            24                   13,14 6:12
 36:23 38:16,        impression
 25 40:9,17                                inquire 17:5          7:19 8:1,15,
                      35:24,25
 42:11 45:21                                22:5                 16 10:4 11:7,
                      36:6,10
 46:10                                     inquiring             9,10,18 12:16
                     in 4:8,10
Huh 18:12                                   15:24                13:21,22
                      5:13,21,25
                      6:2,13 8:6,21        inquiry 17:7          14:4,22,24



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 67 of
                              December112 09, 2019                                ·9
 15:5,8,9,17         its    38:14           45:1,5,7            late 22:18,24
 16:1,3,10,13,                              46:3,9 47:16,        23:10,11,13,
 16 17:9,13                                 22 48:2,15           20 25:10
                              J
 18:25 19:1                                 52:22,24             27:22 53:7,8,
 20:20 21:22         judge 16:12            53:2,16 54:14        10
 22:2 23:20                                keep 15:5            Lauderdale
                     judgment
 27:4,7,13                                  53:10                4:6
                      31:18
 28:13 30:11                               kind 20:12           law 43:2
 34:9,22 35:8        just 6:20,25
                      7:3,9 9:22,25        Kleiman 4:9,         laws 19:11
 36:6,9 37:7,                               10 10:13,14,        lawsuit 44:9
 18 38:7,16           11:13 12:24
                      15:14,15,25           16,18 11:8,         lawsuits 6:16
 41:23 42:2,17                              18,23 13:1,4,
 43:4,20              20:13 26:24                               least 12:19
                      27:15,23              18 22:14,15          27:4 49:10
 44:16,19,22                                40:15,17
 45:21 46:10          28:10,13,19                                51:16
                      29:24 30:11           41:5,18 49:1,       left 10:24
 47:17 48:19,                               19 50:6,7,16,
 22,25 49:7,11        31:12 33:13                               Legal 4:13,15
                      34:6 35:3             19,21,23
 50:4 53:25                                                     less 23:24
                      36:1 39:18           Kleiman's
 54:13                                      37:8 38:8            24:2 47:13
                      40:16,25                                   52:7
issue 15:19                                 50:25
                      41:13,22 42:2                             let 7:5,14,17
it 5:20,21            43:14 45:24          know 7:5,14,
 7:10 8:2,15,                                                    20:9 34:17,21
                      46:20 48:17           17 12:16,18
 19 10:11,13                                16:22 17:14          42:20
                      50:4 51:18,19
 11:13 12:3,13        52:1,5                20:9,19 22:14       let's 15:9
 15:8,9,13,23                               25:9,22              20:13 23:11,
 17:11 18:8                                 26:11,12             12 45:1 46:6,
 20:11 21:15                  K             27:2,13,15,23        10
 23:1,12 24:22                              28:19 30:4,6,       letter 12:2,
 26:15 27:11,        Kass 4:17                                   7,12,18,25
                                            9,13 31:2,23
 14 28:7 29:24        5:6,20,24                                  42:16,18,21
                                            32:1 34:19,22
 30:4,5,11            8:8,12 9:9,24                              43:2
                                            35:2,4 36:17,
 31:9 32:16           10:2 12:5,14,                             Levy 4:13
                                            20 40:14
 33:15,20             19,22 16:8,                                53:19
                                            43:23 45:11,
 34:6,13              11,19,22,23                               Levy's 53:23
                                            25 49:20,21
 35:18,19             17:3,20,24
                      18:21 19:5,7         knowing 34:12        libraries
 38:10 42:1                                                      17:13
 43:13,25             21:3,14 22:7,        known 31:4
                      13 24:3,13           Kuharcik 4:7         library 20:6
 45:1,21 46:10
 49:20 50:3,5         25:4 26:7             5:2,7,9 17:17       Life 23:19
 51:14 52:1,6         27:17 28:17           20:15 48:23         like 8:8
 53:16,19,23          31:3,14 32:4,         53:1                 16:13 18:3
 54:14                18 33:18                                   20:14 23:11
it's 5:9,17,          35:7,20 36:25                L             28:21 33:4,5
 20,21 12:12          37:4,13,15,25                              34:24
 13:14 16:8           38:4 39:4,9,         ladies 30:19         liked 26:5
 17:16 20:9           19,24 40:3,11        Las 4:5              likely 43:14
 27:9 30:12           42:4,5,22            last 5:13            limitation
 40:14 42:21,         43:1 44:5,7,          18:14 34:23          28:12
 22                   13,20,24              42:2,8 49:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 68 of
                              December112 09, 2019                              ·10
litigation           masters 14:16        mess 44:6             26:3,7,24
 16:18 49:2          material             met 22:24             27:17 28:12,
little 6:18           20:10                49:7                 17 31:1,3,7,
 17:18 18:15         materials            might 21:12,          14,22 32:4,
 20:8,13 23:24        17:15 19:24          23 34:17             15,18 33:16,
 29:22 32:24          20:6                million               18 35:3,7,17,
 44:13 48:9          matter 15:23,         39:21,22,24          20 36:25
 52:13                24 17:4              47:4,21,23           37:4,12,13,
LLC 13:8,18          may 7:1 9:22         mind 30:25            15,25 38:4
location              12:11,16,23          42:16                39:2,4,6,9,
 42:14                27:8                                      17,19,22,24
                                          minute 44:14          40:1,3,8,11
lodge 15:25          maybe 12:6           minutes 48:17         41:9,10,21
longer 11:7,8         17:17 23:1          misappropriate        42:1,4,5,17,
 23:19                24:2,15 26:4        d 13:17               20,22,24
look 10:10            27:23 39:11         misappropriati        43:1,6,12,18,
 13:13 15:8,10        44:1 45:5           ng 13:22              20 44:3,5,7,
 34:24                46:4 51:23,25       Monday 4:3            8,13,20,23,
looking 15:11         52:7,8                                    24,25 45:1,3,
                                          money 39:8,10
louder 17:18         me 6:24 7:5,                               5,6,7,24
                      14,17 9:6,25        month 18:7
Louis 13:4                                months 23:1,          46:3,4,7,9
loved 30:19           11:2,22 12:7                              47:14,16,19,
                      17:16 18:5           4,13,15 41:18
luxury 32:10                               42:2,8               22,25 48:2,
                      20:9,17,24                                15,17,24
                      21:7,15,16          more 29:22
                                           30:4,5 39:8,         52:22,23,24
         M            26:12 27:10                               53:2,16,17,
                      29:22 34:17,         11,12,16,20,
                                           22,24 42:14          19,23 54:4,8,
machines 29:7         21 42:15,20                               11,14,15
made 17:7             43:17 48:17          43:14 46:16
                                           47:24 48:9          much 36:13
 39:8 43:3            49:18,23                                  38:16,25
 47:23                51:24 52:24         motion 16:13
                                                                54:11
make 6:20            mean 30:10           move 5:19
                                                               mutual 22:20
 12:15 16:13          36:12 39:15         Mr 4:17,18
                                                                26:4
 27:18 38:19         medical 8:1           5:6,7,17,20,
 42:20 53:24                               21,24 8:8,12        my 6:13 8:3
                     medications                                9:20 10:21
 54:1                 7:24                 9:8,9,22,24,
                                           25 10:2 12:2,        11:5 16:8
making 28:13         meet 22:17,19                              17:6 20:6,16
 31:11 36:13          32:5                 5,6,10,14,15,
                                           19,21,22             21:19,25 22:8
mandatory            memory 7:24                                23:18 30:11
 46:13                                     15:25 16:8,
                     mention 28:19         10,11,16,19,         32:24 34:9
many 5:14             29:17 38:19                               35:24 43:14,
 30:1 40:17                                20,22,23,24
                      49:9                 17:3,16,17,          20,24 44:6
mark 8:8             mentioned                                  45:4,19 48:25
                                           20,21,23,24
marked 8:11           12:24 18:1           18:19,21             50:24
 37:3 38:3            21:19 23:12          19:4,5,7            myself 9:6,8
 45:22                25:14 27:25          20:15 21:1,3,
marriage 30:7         28:1 29:19           9,14 22:3,7,
married 30:2          41:2 43:18           10,13 24:1,3,
                      50:14 51:16          11,13 25:1,4


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 69 of
                              December112 09, 2019                              ·11
                      51:1,6,18,23         33:1 45:4            46:17,21
         N            52:4,12 53:15        52:22                49:1,9 50:2,
                     nodding 7:9          observe 32:6,         6,15 51:15
name 5:8             non-client            19                   52:13 53:14,
 48:25                10:24 11:5          observed              18 54:7
narrow 18:15         non-privileged        34:16               off 27:8
near 26:15            27:15               obtain 20:10          44:14,15
 45:17               not 6:12 7:2         obtained              48:18 54:12
need 6:22             10:14,15             35:2,12             offering
 7:16 14:22           16:2,13,16,17       obviously             51:23
 35:17 42:14          17:11 25:7           16:4                office 40:22
needs 42:13           32:8 34:16          occasionally          42:19 43:24
                      36:13 40:13          24:9                 50:25 51:2,7
never 11:14
                      46:1,11 47:9        occur 26:14           53:24
 16:22 30:12
 39:15 44:4,22        50:6 54:9           occurrence           often 10:23
 45:18 46:23         noted 16:8            6:13                 14:20 23:24
 47:18,23            Notes 19:24                                24:16
                                          of 4:4,6,7,9,
new 20:15            nothing               12,13,14,18         Okay 7:15,18
                      32:11,17             5:25 6:8 7:9         12:8 42:8,24
next 32:24
                      52:23                8:6,17,25            49:3 53:17
 34:9 45:19
                     now 4:2 8:18          9:1,21 10:11,        54:10
 51:1,11
                      9:12 10:10           15 11:9,11,         Olas 4:5
no 6:6,11,17
 7:22,25 8:4,         11:13 13:13          18,20 12:9,23       old 22:21
 10 11:7,8,19,        16:14 17:21          13:1,4,9            on 4:3,18
 21,24 12:1           20:8 24:8            14:25 15:11,         5:17 6:11,20
 13:3,5,7,10,         37:25 50:14          13,17 16:7,          7:23 9:22
 12,20,25            number 4:8            18,19,20             10:11 11:13
 14:3,17 17:8         8:18 10:10           17:1,4,6,12,         12:3,20 13:14
 23:19 24:7,23        11:13,17             14,22 18:3,          15:4,23,24
 25:19,21,24          13:13,14,21          23,24 19:2,9,        16:3 17:17
 26:17 28:22,         14:1 34:2            20,21,22,23,         19:24 26:4
 25 29:2,9,11,        42:12                25 20:1,12,18        27:23 28:5,
 13,16,18            Numerous 18:4         21:7,12 23:1,        20,24 31:8
 30:3,8,24                                 4 24:8 26:22         34:23 36:6,9
 32:8 33:6,17,                             27:20,21             37:22 38:16,
                              O            28:11,20,23          23 39:1,25
 24 34:5,12,
 20,22,25                                  29:14 31:5,          40:7 42:12
                     object 7:1                                 43:8,11 44:5,
 35:4,14 36:4,                             10,12,17,20
                      18:19 19:4                                18 45:25
 19,22,24                                  32:6,9,22
                      21:1,9 22:3,                              48:21 49:19
 37:2,21 38:2,                             33:11,20
                      10 24:1,11                                50:7 52:10
 15,21,24                                  34:2,4,7,10,
                      25:1 26:3                                 54:4
 39:14,15 40:5                             12,23,24
                      31:1,7,22
 41:3,6,16,19                              35:8,11 36:18       once 24:2
                      32:15 33:16
 43:10 44:10,                              37:8,12,19,23        33:13,21
                      39:2,6,17
 12 45:10 47:5                             38:19,22             49:20 52:7
                      40:1,8 44:23
 48:8,11,14                                40:9,25              53:19
                      47:14,19,25
 49:22 50:13,                              41:12,14            one 6:8 9:22,
                     objection 7:2         43:21 45:15
 17,20,22                                                       25 11:13
                      15:25 16:8


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 70 of
                              December112 09, 2019                              ·12
 12:2,23,25           14:16 17:9,12       parties 6:9           24:4,5 26:8,
 18:5 30:4,5,         20:10,11            party 6:16            13 28:3 46:16
 25 37:12             24:8,10 28:9,        20:5 21:11           50:14 53:13
 49:9,10 51:16        14,18 30:17          49:21               portion 17:1
 52:24 53:3,4         33:1,22 34:4,       passed 11:12         possession
 54:1                 9 35:11,12           45:16,20 52:6        43:24
ones 12:24            36:2,18 40:25       passing 24:5,        possible
 29:8                 41:1,8,10            20 40:16             20:11
ongoing 50:16         51:14,16,23         past 21:22,25        possibly 5:18
only 13:21            52:2 54:1            41:18                12:25
 33:13 35:24         otherwise 7:5        pause 6:25           practice 6:13
opinion 16:2         our 5:21             payments              17:6 23:18
opportunity           27:22                34:18 36:15         practicing
 32:6                out 15:19             52:9                 14:10
opposed 44:2          17:9 32:11          PDF 9:21             practitioner
 45:4 46:17           33:4,7,9,12,         46:17,21             19:14,16
opposing 6:25         19 42:10
                      43:19 49:15         perhaps 19:23        preparation
 7:1 9:1 49:21                             39:11                14:9
                      50:21
or 5:3,13,15                              period 24:8,         prepare 19:20
 7:2,12 8:1          outgoing
                      30:21                20 53:4,6            20:16 21:5
 10:12,24                                 periodicals           25:12,18
 11:25 12:25         over 6:12,19                               38:10 45:8
                      23:7 25:3            17:13 18:1
 13:2,16,22                               permission           prepared 25:2
 17:18 18:16          46:8
                                           49:23 50:7,10        34:1,24 35:9
 19:25 20:10,        overdue 36:21                              44:24 45:1
                                          person 31:20
 11,22 21:16         oversee 18:18                             preparing
                                           32:9
 23:2 25:9           owe 19:3                                   19:3,19 25:6,
 27:4,9,11                                personal 38:8
                     own 52:17,19          50:16                11,20 35:12
 28:8,14,18                                                     45:15 48:4
 30:12 31:9,                              personality
                              P            30:15               prescribed
 10,18 33:5,13                                                  7:23
 34:22 35:4                               pertained
                     p.m. 4:4              28:7                presumably
 40:18,23
                      44:16,19            phone 5:17,19         52:19
 41:10 43:16
                      48:19,22             17:17 23:7          prevent 51:24
 44:24 45:1
                      54:13                36:23 43:8          preventing
 49:17,22
 51:22 53:20,        page 6:21            place 6:18            7:20
 21 54:1              8:18 10:11           27:8 33:15          previous 39:1
                      13:14                40:19 42:7           45:23 46:11
oral 6:22
                     paper 46:15          plaintiffs           previously
order 9:6,15
 20:19 21:21         papers 19:20,         4:19                 7:13 10:17
 42:12 51:24          22 20:2,12          planning 14:9         25:14 37:10
                      28:23               play 20:12            46:22 47:3
organization
 18:25 19:1          Pardon 11:2          please 4:15          printouts
original 20:4        part 16:18            7:5,8,13,16          19:23
other 8:1            particular            8:18                prior 20:18
 11:22,23             26:1,23 29:6        point 7:12            21:5,19 50:10
 12:24 13:1                                20:24 23:14


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 71 of
                              December112 09, 2019                              ·13
privilege            put 17:21            recall 8:5           regular 6:13
 12:4 27:2,4,         20:2,11              12:5,17 18:3         33:13
 12                   39:20,22             22:21 26:14         Regulation
privileged           putting 27:18         29:5,8,24            18:24
 27:1,14                                   30:1,12             regulations
probably                                   31:11,15 32:9        17:14
                              Q            33:6 34:25
 22:18 23:16                                                   regulatory
 29:24 42:1                                38:22 39:12,         18:17
                     quarter
 43:22 46:7                                18,20 40:6,20       related
                      47:21,23
problem                                    42:6 43:8,13         13:15,24 15:4
                     question 6:25         47:9,12
 31:13,16             7:4,6 11:6                                20:21 27:19,
 36:14 50:22                              receive 12:7          24 28:10,18
                      15:9,10,18
problems                                   21:10                29:3
                      17:11 27:13
 30:13                28:15,16            received             relating
process               30:11 32:24          10:12 11:14          13:19 14:2
 15:17,21             34:9,21 35:3,        34:10 43:2          relationship
 45:15                21 43:20 45:3        51:2                 24:24 33:2,25
produce 9:3,5         53:3                receiving 8:5         50:16,19
produced             questions 8:3         50:10                52:14
 8:21,24 25:15        16:11               recent 18:11,        release 49:23
 46:1                quick 9:23            13                  remarkable
production            30:19               recently              32:17
 8:6,17 12:13                              51:18               remember 7:12
profession                                recess 44:17          12:10 25:15
                              R            48:20
 14:4                                                           31:12,19 52:2
professional                              recognize            Repeat 28:16
                     rate 18:6
 14:6 18:23                                8:13 37:5           reporter 4:13
                     rationale             38:5
 20:6 33:2,25         22:5                                      6:23 7:9
 50:18                                    recollection          16:25 17:2
                     re-ask 34:21          40:12 50:5
Pronouncements       reach 15:19                               reposition
 15:3                                     record 4:3,16         17:18
                      50:21                5:8 10:15
property             reached 43:19                             represent
 13:23 48:13                               12:15 16:1           41:22 49:1
                      49:15                17:1 41:23
provide 40:23        reaching 17:9                             Representative
 43:25                                     42:2 44:14,
                     read 15:14            15,18 48:18,         4:9
provided              16:24,25 17:2        21 54:12            representative
 11:22 37:11          53:18,23                                 s 50:6
 43:23                                    records 21:6,
                      54:1,8,9             11 36:1,3           represents
providing            reading 15:15         53:20                41:5,10,18
 15:3                 53:22                                    request 8:16
                                          REDIRECT 53:1
public 14:5          realized 50:6                              10:10 11:13
                                          referring
purge 10:23          really 29:24          47:1                 13:13,15,21
purged 10:21          43:15 46:3          regarding            requested
purpose 4:6           50:15 54:4           27:5 51:9            8:19
 45:25               reason 7:19          regards 11:17        require 17:5
purposes              8:2 23:3             13:22               requirement
 29:25                37:18 38:14                               14:22 46:14


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 72 of
                              December112 09, 2019                              ·14
requirements         Rick 4:13             22:25 23:13,        social 23:5
 19:16 43:14         right 9:12            25 42:12,13,         27:7 52:14
reschedule            16:14 17:21          16 53:19            socially
 43:19                31:21 32:1,3        seeing 23:3,          23:6,19
Research              44:4 51:19           6,14,24 24:9        some 6:19
 13:8,18              53:11,17,21          43:22                8:17 9:21
researched           role 6:7             sending 23:9          12:16 15:7,
 19:24               room 5:22            sent 10:12            13,17 20:24
resource             ruling 15:22          42:9                 26:8,12
 17:15               run 10:6             set 19:20             27:21,24
respect 6:8                                51:18                28:23 31:10,
respond 7:1,2                             settlement            12,17 36:15
                              S                                 39:7,8 40:25
response 8:21                              31:18
                                          she 31:10             43:17 46:16
 17:19 22:8          said 7:13
 31:15 37:11                              short 41:22          somebody
                      11:5 16:17                                10:24 11:7
responses             20:9 23:20          should 46:7
                                                                31:5 48:6
 6:23 7:8             39:23 43:24          54:9
                                                               someone
responsibiliti        44:1 47:5           shred 10:25           48:10,12
es 19:13,18          same 6:20            side 50:7             50:7,24
responsibility        19:13 42:21         similar 13:21        something
 19:14                46:25               Since 6:18            7:12,13 15:5,
responsive           satisfactory          14:10,11,12          8,10 30:11,12
 9:17 32:2            22:8                 54:6                 31:8,10,18
restaurant           save 44:5            sir 48:25             33:5 34:16
 33:5,9,11,14         46:17               sit 33:13             42:14
return 19:10,        say 7:8 16:16        site 20:7            sometime 25:9
 19,21,25             20:16 21:15         situation             26:15
 20:16,19             34:13,25             20:20 35:16,        sometimes
 21:20,25             40:10 44:25          22                   21:22 26:6
 25:18,20,22          45:18 47:20         six 13:14             40:14
 37:9,20,22           48:12
                                          slighted 31:6        somewhere
 38:9,17 39:25       saying 16:13
                                          slowly 26:25          46:14
 40:7 46:23,24        47:18 51:3
                                          smart 30:19          sorry 5:17
returned             says 8:19                                  10:3 16:24
 45:19                10:11               so 6:7,22,23,
                                           25 7:9 9:7,10        17:16
returns 8:25         scheduling                                sort 15:17
 9:1,21 19:3          12:11,17,23,         10:13 11:5,8,
                                           13 15:8 17:7,        28:23 31:10,
 21:10 25:3,6,        25 51:20                                  12,17 40:25
 12,15 34:2,6,                             9 19:22 23:2,
                     Schiller 43:4         12,19,20             41:14 50:15
 23 35:9,12          scope 17:6                                 54:7
 36:7,9 38:19,                             27:7,18 28:3,
                     searches              18 34:9,25          source 15:11,
 23 39:1 44:22        10:6,8
 45:9,16,22                                41:22 42:2           13 20:1,4,10,
                     second 6:25           43:2,19 44:3         11 21:22
 46:11,15,16,
                      9:22,25 13:14        45:4 46:10,          35:8,11
 19,21 47:5
                      51:19 52:24          16,19 47:23         sources 17:12
 48:4
                     see 9:14              50:10 51:8           20:5,11 21:11
revenue
                      20:18,19             52:5 54:11
 19:10,15


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 73 of
                              December112 09, 2019                              ·15
Southern 4:11        stealing             systems       10:22   ten 5:13
speak 17:18           13:23                                      13:13 14:1
 29:10,19,23         still 46:25                    T           tendered
 30:25 34:17          53:10                                      16:17
 40:17,23            stole 13:16          take 6:23             testified 5:4
 41:7,9,17            48:6,10,12           7:10,16 9:23         testifying
 43:11 44:8,11       stood 32:11           14:18,23              16:2
speaker 17:21        stop 11:11            26:24 40:19          testimony
specific              53:13                44:13 54:14,          7:21
 15:23 18:7          stopped 23:14         15                   than 11:22
 21:13               strike 7:19          taken 4:7              12:24 17:9
specifically         strip 33:21,          44:17 48:20           24:8 28:9,14,
 43:13 48:9           22                  taking 4:6             18 30:4,5
specifics            struggling            42:6                  33:1,22 34:9
 31:12                36:11,12            talk 23:7              35:12 36:2
speculating          stuck 31:24           28:6,23 29:12         39:8,12,16,
 6:11                                      50:8                  20,22,24
                     stuff 27:19
spending 33:3                             talking 23:10          40:25 41:8
                      45:18 49:19                                43:14 47:7,
 34:11               subject 12:13         27:21 42:21
spoke 40:21                               tax 8:25 9:21          10,24 51:14,
                     subpoena 8:5,                               23 52:2
 51:25 52:7           9,16,22 9:17         14:8,9 15:4,
spoken 40:15                               19 17:10,14          Thank 6:14
                      37:11 42:9                                 9:14,25 12:14
 41:4,20 49:4         51:2                 19:3,19,21,25
stand 31:20                                20:16,19              18:17 19:2,12
                     subpoenaed                                  23:23 32:5
 32:3                 51:3                 21:6,12,19,25
                                           25:3,6,11,15,         46:22 47:3
start 15:9           substance                                   54:11
 20:14 25:5,20                             18,20,22
                      41:12 43:21          28:8,9,13,18         Thanks 17:23
 27:16 46:8,10       substantive
started 23:23                              34:1,6,18            that 6:14
                      50:11                35:9,12 36:1,         7:6,19,20,24
 25:11 46:16         such 26:5             3,7,9 37:8,           9:16,19 10:4,
starting              36:15                                      12,13 11:9,
 23:11,13                                  19,22 38:8,
                     suggested             16,19,23              10,14,22
state 4:15            49:21,22             39:1,25 40:7          12:3,5,12,16,
 5:7 10:13           suitable 44:1         44:21 45:9,           17,24 13:9,
 11:14 34:21                               15,21 46:11,          16,17,19,24
 48:9                summarize
                      20:8                 15,23,24 47:5         14:2,22 15:5,
stated 10:3                                48:4 52:9             8,9,11,19,21,
 16:23 25:25         Support 4:14,
                      15                  technology             24 16:23,24
 26:19 33:19                               29:3,5                17:11,22
 34:1 37:10          sure 6:20
                      9:24 12:15          telephonic             18:1,15,18,25
 39:1,15 44:21                                                   19:1,2,18,24
                      16:10 17:11          24:15,16
statement                                                        20:1,2 21:12,
 37:19                18:6 25:7           telephonically
                      42:21 43:15          40:21                 15,16,20
States 4:11           47:13                                      22:22 24:6,8,
                                          tell 7:2
stating 6:24         sworn 5:3                                   19 25:14,25
                                           20:17 28:10
 42:22                                                           26:1,8,11,12,
                     system 9:20           48:6 49:17
                                                                 13,19,23
                      10:4,23                                    27:1,2,7,8,9,


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 74 of
                              December112 09, 2019                              ·16
 15,25 28:3,          19,21,23             27:18 37:16,          8:2,8,18,21
 11,13,15,21,         14:22,24             19,22 38:12,          9:5,6,17,21
 24 29:1,6,19         15:17 17:9,          16 41:8 43:2          10:13,20
 30:12,14,17          11,13 18:17          44:5 45:25            11:14,17
 31:4,8,11,16,        20:23 23:14          49:1,14 50:2,         12:13,15
 24 32:10,14          24:4,5 26:1,         3,14 51:9             13:13,15,17,
 33:5,22 34:1,        22,25 31:8,         those 5:25             19,22,24
 9,13,21,22,23        10,12,17 32:1        6:16,18 9:3           14:2,23 15:5,
 35:3,8,18,25         36:14 37:18          10:8,20,21            7,8,10,14,18,
 36:5,6 37:7,         39:7 47:17           17:25 19:8,18         19 16:1,2,4,
 10,11 38:7,22        52:13 53:3           34:6                  6,11,13,14,23
 39:5,15 40:10       there's 12:18        thought 31:21          17:7,9,10,11,
 41:2,4,10,12,        53:20               three 5:15             17,19,25
 14,17 42:4,6,       thereupon 5:1         6:3,10,11             18:8,19 19:4,
 8,11,16,17           17:1 44:17           10:11,25              13,14,15,17
 43:2,4,6,11,         48:20                18:16 40:18           20:8,15,16,
 21,24,25            these 6:10            41:18 42:2            18,19,21
 44:4,21,22           9:16,21 19:22       through 9:20           21:1,5,9,15,
 45:19,21,22          38:19 40:19          10:4 15:15            16,21,23
 46:10,14,15,         46:19,20             17:25 22:20           22:3,5,8,10
 23 47:9,17,         they 6:10             24:8,10,19            23:6 24:1,11
 18,24 48:3,6,        15:2 18:22           31:25 33:1            25:1,8 26:3,
 12 49:11,13,         25:16,17             35:16,23 36:1         5,12,24 27:3,
 20,21,22,24          29:15 30:14          52:16                 4,8,9,10,11,
 50:1,5,10,22         44:4 49:15,                                19 28:6,7,9,
 51:3,5,8,14,                             throughout             10,23 29:10,
                      17,18,20,21,         26:18 48:3
 19 52:2,14           23 50:6                                    12,14,17,23
 53:5,21,25                               time 4:4 7:4,          30:6,17,25
 54:1,5              they're 9:15          16 22:22              31:1,7,15,22
                      44:3                 23:12,14
that's 16:14,                                                    32:6,15,19,
                     thing 27:3            24:4,6,8,19           24,25 33:5,7,
 20 17:6 20:5
 34:16 38:8           45:19                26:8 31:25            9,12,16,19,
 42:18 45:4,6        things 17:18          43:17 44:16,          21,25 34:13
 48:15 53:16,         26:1 28:21           19 46:15              35:15,18,21
 22                  think 12:2,7          48:19,22              36:25 37:8,
                      27:9 31:17           49:25 52:13           11,18,25
their 4:15                                 53:4,5,13
 30:13                32:2 36:11,                                38:14,25
                      13,14 41:21          54:13                 39:2,6,17
them 9:5,10,                              timeframe
 12 12:23             42:1 46:7                                  40:1,8,21,23
                      50:1 51:16,25        46:14                 41:4,9 42:12,
 13:11 15:14
 25:12 50:8           52:6 54:3           times 5:14             13,14 43:3,
 51:17               thinking 40:9         6:12 24:18            14,19,22,23,
                     third 20:5            30:1 40:17            25 44:2,4,8,
then 6:25 7:1                              52:8
 20:2,11 27:10        21:11                                      11,13,23
 35:19 40:20         this 6:12            timid 30:23            45:4,17
 43:3,25              8:6,13,16,22        to 5:7,18,19,          46:13,16,17,
                      13:14 20:14          22 6:2,8,16,          20 47:1,14,
there 7:19
                      22:1 23:11           19,20,22,24           19,25 49:14,
 8:1 12:2,8,                                                     15,18,22,23
 11,16,17,18,         26:14,24             7:2,6,13,16



                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 75 of
                              December112 09, 2019                              ·17
 50:4,8,10,21,       type 5:25            verbal 7:8            16,22 38:2,
 22 51:3,18,          17:4 18:3           versus 4:10           12,22 39:1
 23,24,25             21:7 27:6,19,       very 13:21            40:22 41:1,
 52:1,10              20 28:11,19          17:18 22:2           12,15 42:1,8
 53:18,19,20,         31:20 32:6,9,        23:18 30:19          43:6,16,21
 21,22,23,24,         22 33:11,20          32:2                 44:17 45:3,19
 25 54:1              34:4,24             video 4:3,7           46:1,22,23
today 4:3            types 36:18           44:15,18             47:1 48:3,20
 7:21 8:3 49:7        53:19                48:18,21             49:13,24
 53:25               typically             54:12                50:1,3,22
together              19:17 32:7          videographer          51:1,3,5,6,8,
 27:23 45:18          33:11                4:2,14 44:15,        11,19 52:13,
told 44:3                                  18 48:18,21          19 53:4,5
took 6:18                                  54:12                54:17
                              U                                wasn't 22:8
topics 15:4                               virtual 29:7
 18:3,4 29:3,5                                                  43:15
                     under 43:14          virtually
touch 53:24                                46:13               way 34:12
                     understand
                                                                49:22 50:22
tough 31:25           7:5 8:2 50:4        visit 26:16           54:1
townhouse            understanding         32:12
                                                               we 4:2,4 5:18
 32:16                20:3                volume 5:22           12:24 20:22
transcript           understood                                 23:19 25:2
 44:6                 7:6                          W            26:5 27:10,22
transitioned         undisclosed                                33:21 34:17
 46:13                26:12               W&k 13:8,18           35:4 42:9,13
treat 15:19          United 4:11          wait 6:24             43:19 45:18
 17:11               Unless 7:1           waive 53:21           46:16 49:7
tricky 40:14         unreasonable          54:2                 53:3
true 16:20            44:4                want 7:13            we'll 27:2
trusts 14:9          until 24:5,20         13:13 20:8,16        35:19
try 5:22 6:24         27:16 46:15          32:25 53:20         we're 6:20
 20:8 21:23           52:6,16             wanted 12:15          13:15 23:10
 32:25               up 5:22 15:5          43:19 50:7           26:24 27:3
trying 28:9           27:10 30:12         was 5:4 6:2,         wear 32:7,10
 49:18 50:4           31:20 32:3,5         4,7 8:10 9:8,       Web 20:7
 52:1                 34:14 44:6           20 12:2,3,8,        well 10:21
turn 5:22             45:17 46:14          19,21 16:17          19:9,16,20
 8:18                 51:18 53:3,          17:2 23:14,18        21:5 34:18
twenties              19,22                24:19 25:22          41:8 43:17,25
 22:23 53:5          upon 15:24            26:9,15 28:3,        44:1 54:15
twice 33:13           21:13 22:4           11,24 29:1,24       went 9:20
two 5:15 8:25        US 4:13,14            30:2,4,5,25          10:3 31:8
 9:21 11:17                                31:8,9,10,12,        33:4,21 47:18
 12:25 14:21                               17,20,21,24,        were 5:16,25
                              V
 18:16 25:15                               25 32:1,2,3,         6:5,10,16
 34:23 40:18         van 32:23             9,16 33:20           12:3 15:11
 42:8 46:19                                35:25 36:6,          23:19 25:2,
                     vary 23:1
 48:17 54:14                               11,13,14,15,         16,17,25
                                           17,20 37:2,


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 76 of
                              December112 09, 2019                              ·18
 26:1,19,22           42:6,20 43:20        50:11,16,19          32:3,5,7,10,
 27:25 28:1           45:16 46:16,         51:15,17             14,22 33:3,
 30:13 44:22          22 49:13 50:5        52:3,7,11            11,15,19
 45:15 46:19,         53:4                 53:4,11,24           34:6,11,13,25
 23 48:3             Whenever 42:9        witness 4:20          39:5,10 40:10
 49:18,20,25         where 8:19            5:16,19 6:5          43:13,25
 50:6 52:17           15:18 17:4           12:8 16:1,2,         44:1,4 46:15,
 53:4                 28:9 31:5            4,18 17:20,22        17,24 47:17,
weren't 12:6          35:12 39:7           18:20 19:6           20 53:10
 52:10                46:20 52:13          21:2,10 22:4,       wouldn't
what 5:25             53:4                 11 24:2,12           22:11
 6:2,7,23            whether 27:4,         25:2 26:4           Wright 4:10,
 8:15,24 10:20        11 36:20             28:16 31:2,8,        17 11:15
 12:24 14:4,6        which 4:10            23 32:16             13:16 29:17
 15:2,21 16:3         21:22 25:15          33:17 35:6           49:11 50:1,12
 17:4 18:3,22        while 6:19            37:14 39:3,7,       Wright's
 19:8,17,22                                18 40:2,9            51:12,15 52:3
                     who 9:5 10:24         41:24 42:18
 20:1,9,13,16,        11:7 29:15                               written 24:22
 19 21:7,21,                               46:6 47:15,20
                      31:20                48:1 54:3,6,
 23,25 22:2,4,
 8 23:3,17           whose 43:15,          10,16                        Y
                      16
 25:5 26:11                               won't 27:2
 27:19 28:19         why 8:2 21:20                             year 21:17
                                          wondering 9:8
 29:23 30:6,          45:11,13 54:8                             22:1,2 24:2,
                                          work 6:8              18 25:5,12
 10,13 31:15,        will 4:15             18:18 19:20,
 21 32:3,6,22         12:13 17:22                               34:7,11,18
                                           22 20:2,12           37:23 49:14
 33:1,11,20           27:1 53:24           28:6,10,11,20
 35:25 36:9,12        54:14,15                                  50:2,3,15
                                           34:4                 52:7,8
 37:7,22 38:7        with 6:8 7:3         working
 39:5,10 41:12        9:1,6,10                                 year's 20:18
                                           28:20,24             21:19,25
 42:13 43:11,         10:14,16,17
                      11:17,23            would 5:7            years 5:13
 21 44:25                                  7:20 8:2,8
 45:6,25 46:1         13:1,11,22                                6:12 10:25
                      15:6,9 16:14         10:13,21             14:21 18:14,
 49:17 53:5                                11:14 15:5,8,
 54:3                 19:10,15,18                               16 25:3,15
                      20:12,20             10,11,18,21,         26:18 31:4
what's 14:14                               23 16:5,6,12
 28:20 40:12          21:16 23:7                                34:2,23,25
                      24:9,14,17,24        17:4,5 19:8,         35:16,22 39:7
whatever                                   12,17 20:1,
 40:24 49:24          25:23,25                                  45:23 46:12
                      26:2,19,20,23        22,24 21:4,7,        48:3
when 5:12 9:3                              15,20 22:2,5,
 11:11,12             27:1,20 28:3                             yes 5:9,11
                      31:9,24 32:5         9,21,25 23:1,
 14:10 19:3,18                                                  6:15 7:8,11
                      33:2,7,9,19,         3,6,13,25
 21:4 22:17                                                     8:7,14,20,23
                      23 34:1,14           24:14,16,24
 23:21 24:6                                                     9:11,13,18
                      36:14,18             25:12 26:19,
 25:5,11 26:18                                                  10:5,7,9,19
                      37:16 38:12          23 27:9,20
 27:22 31:24                                                    12:8 14:13,
                      40:15,17             28:6,10,13,
 32:5 33:19                                                     19,24 15:1,7,
                      41:17,20             19,23 29:19,
 34:21 35:8                                                     20 17:13
                      43:12 49:10          23 30:15,17,
 40:19,21 41:9                                                  18:2,10,20
                                           20,23 31:20


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                David
Case 9:18-cv-80176-BB Document 488-6   Kuharcik
                                     Entered on FLSD Docket 05/08/2020 Page 77 of
                              December112 09, 2019                              ·19
 19:6 21:2,18          17,18 20:9,         13,17 48:3,6
 22:16 23:8,16         11,12,13,15,        49:4,9,15,17,
 24:12,21              16,19,20,24         19,21,25
 25:13,17              21:4,7,15,16,       50:1,5,7,10,
 26:10,21              19,20,23,25         14,15,16,18,
 28:2,5 29:4,          22:1,2,8,9,         19,21,24
 7,21 30:5,13,         14,17,19,21,        51:8,14,16,
 22 32:13,21           24,25 23:7,         22,25 52:2,6,
 33:8,10 34:3,         12,14,20,23,        10,13,16
 8 35:4,6,10           25 24:9,14,         53:4,10,13,
 36:8 37:6,13,         16,24 25:5,8,       17,20,21,22,
 14,17 38:6,           11,12,14,15,        23,24,25
 11,13 39:3            18,20,22,25         54:3,4,6,8,9,
 40:2,10 41:24         26:1,8,11,14,       11
 42:22 43:5,7,         16,18,19,20,       you're 15:24
 18 45:12 46:4         23,25 27:8,9,       16:4 17:11
 47:6,15,20            10,16,20,23,        18:22 33:1
 48:5 49:6,8,          25 28:1,3,6,        40:14 42:20,
 12,16 50:3            10,15,19,23         22 45:6,25
 51:10 52:18,          29:5,8,10,12,       54:8
 21 53:12              14,17,19,22        you've 21:21
Yesterday 9:4          30:1,4,6,9,         31:4 49:4
yet 16:19,20,          10,11,15,17,       your 5:7 6:2,
 21                    20,23 31:5,15       7 7:3,9,20,24
you 5:7,10,            32:1,5,6,9,         9:1 10:4,8,23
 14,16 6:5,14,         12,14,19            14:4,14 15:24
 16,22,23,25           33:2,3,4,7,9,       16:5 17:14
 7:2,4,6,8,12,         11,15,19,22         18:18 19:3
 13,16,20,23           34:1,4,10,11,       20:1,2,12,18,
 8:2,5,13,18,          16,19,21,22         19,20,21
 21,24 9:3,5,          35:2,4,5,9,         21:5,13 24:24
 7,10,12,14,           11,15,17,21,        36:5,9 40:12
 16,19 10:1,3,         25 36:2,5,12,       42:23 45:18
 6,10,12,13,           17,20 37:5,         46:5,24 49:9
 17,23 11:5,8,         10,11,18            50:4,5 51:2,6
 14,22,23              38:5,10,14,         52:3,17
 12:3,6,7,12,          22,25 39:10,       yours 11:9,
 13,14 13:1,6,         12,15,20,23         11,18,20
 13,18,23              40:6,9,15,17,       13:4,9 53:14
 14:1,7,10,12,         23 41:4,7,9,
 16,18,22,25           17,20,21
 15:5,8,9,10,          42:6,16 43:2,               Z
 11,14,16,18,          3,8,11,16,18,
                       19,20,23,25        Zalman    4:17
 19,22 16:12,
 23,24,25              44:3,8,11,21,
 17:4,5,7,10,          25 45:8,11,
 14,25 18:1,3,         15,21,22
 5,8,15,17             46:4,7,10,22,
 19:2,3,5,12,          24 47:3,4,5,



                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 78 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 79 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 80 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 81 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 82 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 83 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 84 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 85 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 86 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 87 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 88 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 89 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 90 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 91 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 92 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 93 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 94 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 95 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 96 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 97 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 98 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 99 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 100 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 101 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 102 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 103 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 104 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 105 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 106 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 107 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 108 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 109 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 110 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 111 of
                                      112
Case 9:18-cv-80176-BB Document 488-6 Entered on FLSD Docket 05/08/2020 Page 112 of
                                      112
